Exhibit 10.2

EXECUTION VERSION

 

 

 

INVESTMENT AGREEMENT

by and among

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

and

THE INVESTOR LISTED ON THE SIGNATURE PAGES HERETO

Dated as of March 22, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I   Definitions  

SECTION 1.01. Definitions

     3   ARTICLE II   Purchase and Sale  

SECTION 2.01. Purchase and Sale

     8  

SECTION 2.02. Closing

     9   ARTICLE III   Representations and Warranties of the Company  

SECTION 3.01. Organization; Standing

     9  

SECTION 3.02. Capitalization

     10  

SECTION 3.03. Authority; Noncontravention; Voting Requirements

     11  

SECTION 3.04. Governmental Approvals

     12  

SECTION 3.05. Company SEC Documents; Undisclosed Liabilities

     13  

SECTION 3.06. No Broker

     14  

SECTION 3.07. Listing and Maintenance Requirements

     14  

SECTION 3.08. Investment Company Act

     14  

SECTION 3.09. No Rights Agreement

     14  

SECTION 3.10. Illegal Payments; FCPA Violations

     14  

SECTION 3.11. Economic Sanctions

     15  

SECTION 3.12. Compliance with Money Laundering Laws

     15  

SECTION 3.13. Tender Documents

     15   ARTICLE IV   Representations and Warranties of the Investor  

SECTION 4.01. Organization and Authority

     16  

SECTION 4.02. Authorization; Enforceability

     16  

SECTION 4.03. No Conflict

     16  

SECTION 4.04. Government Filings

     16  

SECTION 4.05. Purchase for Investment

     17  

SECTION 4.06. No Other Company Representations or Warranties

     17  

SECTION 4.07. Arm’s Length Transaction

     17  

SECTION 4.08. Private Placement Consideration

     18  

SECTION 4.09. No Broker

     18  

SECTION 4.10. Financial Capability

     18  



--------------------------------------------------------------------------------

ARTICLE V   Additional Agreements  

SECTION 5.01. Conduct of the Business

     18  

SECTION 5.02. Public Announcements

     20  

SECTION 5.03. Access to Information; Confidentiality Agreement

     21  

SECTION 5.04. Reasonable Best Efforts

     21  

SECTION 5.05. Corporate Action

     21  

SECTION 5.06. Adjustment of Conversion Price

     21  

SECTION 5.07. NYSE Listing of Shares

     22  

SECTION 5.08. Use of Proceeds

     22  

SECTION 5.09. Expenses

     22  

SECTION 5.10. Investor Rights Agreement; Board Composition

     22  

SECTION 5.11. Anti-takeover Laws

     22  

SECTION 5.12. Notification of Certain Matters

     23  

SECTION 5.13. Debt Financing

     23  

SECTION 5.14. Tax Treatment

     23   ARTICLE VI   Effectiveness and Conditions to Closing  

SECTION 6.01. Effectiveness

     23  

SECTION 6.02. Conditions to the Obligations of the Company and the Investor

     24   ARTICLE VII   Termination; Survival  

SECTION 7.01. Termination

     24  

SECTION 7.02. Effects of Termination

     24  

SECTION 7.03. Survival

     24  

SECTION 7.04. Limitation on Damages

     25  

SECTION 7.05. Non-Recourse

     25   ARTICLE VIII   Miscellaneous  

SECTION 8.01. Notices

     25  

SECTION 8.02. Amendments, Waivers, etc.

     26  

SECTION 8.03. Counterparts and Facsimile

     26  

SECTION 8.04. Further Assurances

     27  



--------------------------------------------------------------------------------

SECTION 8.05. Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial

     27  

SECTION 8.06. Interpretation

     28  

SECTION 8.07. Severability

     28  

SECTION 8.08. No Third-Party Beneficiaries

     28  

SECTION 8.09. Assignment

     29  

SECTION 8.10. Acknowledgment of Securities Laws

     29  

SECTION 8.11. Entire Agreement

     29  

Exhibits

 

Form of Certificate of Designations

   Exhibit A

Form of Investor Rights Agreement

   Exhibit B

Tender Documents

   Exhibit C

Proposed Subordinated Notes Terms

   Exhibit D



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of March 22, 2017 (this “Agreement”), among
Superior Industries International, Inc., a Delaware corporation (the “Company”),
and the investor named on the signature pages hereto (the “Investor”).

WHEREAS, the Company has obtained a commitment from the owner (the “Significant
Holder”) of approximately 61% of the outstanding stock of Uniwheels AG, a stock
corporation under German law (the “Target”), evidenced by an irrevocable
undertaking agreement (the “Undertaking Agreement”), to tender such shares in
the second step of the Offer (as defined below). In connection with the
Undertaking Agreement, the Company has proposed to enter into a customary
business combination agreement with the Target (the “Combination Agreement”). In
the second step, and in connection herewith, the Company will undertake a tender
offer (the “Offer” and all of the documents, schedules and exhibits related
thereto as are required to effect the Offer, as each may be amended, modified,
supplemented or waived from time to time, the “Tender Documents”), pursuant to
which, the Company shall offer to purchase all (but not less than 75% of) the
outstanding shares of the Target and shall purchase, upon the consummation of
the Offer, the shares of the Significant Holder along with all other shares
tendered of the Target pursuant to the Tender Documents (the “Tender
Effectiveness”). Subsequent to the Tender Effectiveness in the third step, the
Company shall acquire any remaining shares of the Target utilizing one or more
of the following: (1) a subsequent tender offer and/or acquisitions of remaining
shares of the Target through market purchases or otherwise until at least 90% of
the shares of the Target are tendered and/or acquired (including all shares
previously tendered in the Offer) and/or (2) a delisting of the Target from the
Warsaw stock exchange and a subsequent upstream merger squeeze-out process under
applicable German law.

WHEREAS, at or before the commencement of the Offer, the Company will obtain for
its account a letter of credit denominated in Polish zlotys in an aggregate
amount equal to PLN 2,853,384,000 (the “Tender Letter of Credit”) to be issued
by Citibank, N.A. (“Tender Issuing Bank”) in favor of Dom Maklerski Banku
Handlowego S.A. pursuant to an Agreement for Standby Letter of Credit and
related fee letter and reimbursement agreement (the “Reimbursement Agreement”),
each dated March 22, 2017 and entered into between the Tender Issuing Bank and
the Company as applicant; provided that the obligations of the Company under the
Reimbursement Agreement shall be secured by all right, title and interest of the
Company under the Senior Facilities, the Senior Bridge Facilities and this
Agreement, and all proceeds thereof and such liens shall be granted and
perfected, in each case on the date of execution of the Reimbursement Agreement.

WHEREAS, the Company will obtain up to $550 million in senior secured credit
facilities, consisting of a $150 million senior secured revolving credit
facility (the “Revolving Facility”) and a $400 million senior secured term loan
facility (the “Term Facility” and, together with the Revolving Facility, the
“Senior Facilities”), having the terms set forth in the Credit Agreement, dated
the date hereof (the “Credit Agreement”), by and among the Company, Citibank,
N.A., as administrative agent, collateral agent and issuing bank, the other
lenders party thereto and Citigroup Global Markets Inc., JPMorgan Chase Bank,
N.A., Deutsche Bank AG New York Branch and RBC Capital Markets, as joint lead
arrangers and joint lead bookrunners.



--------------------------------------------------------------------------------

WHEREAS, the Company will (i) issue an aggregate principal amount of senior
unsecured notes (the “Senior Notes”) or any other debt securities issued
pursuant to an offering by the Company or any of its direct or indirect
subsidiaries undertaken to finance the Acquisition (the “Securities”),
generating up to €240 million in gross proceeds in a Rule 144A offering or other
private placement, or (ii) to the extent the Company does not receive such
amount of gross proceeds of Senior Notes or the Securities on or prior to the
Closing Date (as defined herein), borrow up to €240 million (minus the amount of
gross proceeds from any Senior Notes or Securities issuance on or prior to the
Closing Date) of senior unsecured increasing rate loans under a new senior
unsecured credit facility (the “Senior Bridge Facility”, the Senior Bridge
Facility together with the Senior Facilities, the “Facilities”) and which may,
under their terms, be converted to term loans (“Senior Unsecured Term Loans”) or
exchanged for debt securities. The financing transactions referred to in this
paragraph and the immediately preceding paragraph hereof shall be referred to
herein as the “Debt Financing.”

WHEREAS, substantially concurrently with the Tender Effectiveness, the Company
desires to issue, sell and deliver to the Investor, and the Investor desires to
purchase and acquire from the Company, pursuant to the terms and subject to the
conditions set forth in this Agreement, the number of shares of the Company’s
Series A Perpetual Convertible Preferred Stock, par value $0.01 per share (the
“Series A Preferred Stock”), set forth herein having the powers, preferences and
rights, and the qualifications, limitations and restrictions, as set forth in
the form of Certificate of Designations of the Company’s Certificate of
Incorporation attached hereto as Exhibit A (the “Certificate of Designations”)
and, to the extent necessary, a number of shares of the Company’s Series B
Perpetual Preferred Stock, par value $0.01 per share (the “Series B Preferred
Stock” and, together with the Series A Preferred Stock, the “Preferred Stock”),
set forth herein having the powers, preferences and rights, and the
qualifications, limitations and restrictions, as set forth in the Certificate of
Designations; provided that in no event shall the number of shares of Series A
Preferred Stock (on an as-converted basis) be in excess of 19.99% of the
outstanding shares of the Company’s Common Stock at the time of Closing (and,
for the avoidance of doubt, to the extent that the number of shares of Series A
Preferred Stock (on an as-converted basis) exceeds 19.99% of the outstanding
shares of the Company’s Common Stock at the time of Closing, such number of
shares of Series A Preferred Stock shall be reduced to that number of whole
shares that constitutes less than 19.99% of the outstanding shares of the
Company’s Common Stock at the time of Closing and any such reduction shall
result in a commensurate increase in the number of shares of Series B Preferred
Stock to be issued at the Closing); provided, further, that if at the time of
the Closing the waiting period under the Hart-Scott Rodino Antitrust
Improvements Act of 1976, as amended, with respect to the purchase of the shares
of the Preferred Stock has not expired or been earlier terminated or approval of
the purchase of the shares of the Preferred Stock by the Federal Economic
Competition Commission of Mexico has not been received, then the Investor shall
purchase and acquire from the Company an aggregate of 33,000 shares of Series A
Preferred Stock for a purchase price per share equal to $1,000 and an aggregate
purchase price of $33 million and the Investor

 

2



--------------------------------------------------------------------------------

shall purchase and acquire from the Company the Subordinated Notes (as defined
herein), and the Company shall issue, sell and deliver to the Investor
$117 million in aggregate principal amount of Subordinated Notes at a purchase
price equal to 100% of the aggregate principal amount of Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. (a) As used in this Agreement (including the Recitals
hereto), the following terms shall have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the Corporation and
its Subsidiaries shall not be deemed to be Affiliates of any Holder or any of
their Affiliates. For the purposes of this definition, “control”, when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Alternative Closing” shall have the meaning set forth in Section 2.01(b).

“Anticorruption Laws” shall have the meaning set forth in Section 3.10.

“Balance Sheet Date” shall have the meaning set forth in Section 3.05(c).

“Bankruptcy and Equity Exception” shall have the meaning set forth in Section
3.03(a).

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York are authorized or required
by law, regulation or executive order to be closed.

“Bylaws” means the Bylaws of the Company, as may be amended and restated from
time to time.

“Capitalization Date” shall have the meaning set forth in Section 3.02(a).

“Certificate of Designations” shall have the meaning set forth in the Recitals
to this Agreement.

 

3



--------------------------------------------------------------------------------

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as may be amended and restated from time to time.

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combination Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company Charter Documents” means the Certificate of Incorporation and the
Bylaws.

“Company Plan” means each “employee benefit plan” (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) and each other plan, program, contract,
arrangement, agreement, or policy relating to stock options, stock purchases,
other equity-based compensation, bonus, incentive, deferred compensation,
employment, severance, retention, change in control, termination, fringe
benefits, disability, medical, life, paid time off, relocation or other benefits
or compensation, in each case sponsored, maintained or contributed to or
required to be contributed to by the Company or any of its Subsidiaries or with
respect to which the Company or any of its Subsidiaries has any Liabilities.

“Company Preferred Stock” shall have the meaning set forth in Section 3.02(a).

“Company SEC Documents” shall have the meaning set forth in Section 3.05(a).

“Company Securities” shall have the meaning set forth in Section 3.02(b).

“Company Stock Plan” means the Superior Industries International, Inc. Amended
and Restated 2008 Equity Incentive Plan, as amended from time to time.

“Contract” shall have the meaning set forth in Section 3.03(b).

“Conversion Shares” means the Common Stock issuable upon the conversion or
exchange of the Preferred Shares, including any increase in the stated value of
the Preferred Shares pursuant to the issuance of dividends in accordance with
the Certificate of Designations.

 

4



--------------------------------------------------------------------------------

“Debt Financing” shall have the meaning set forth in the Recitals to this
Agreement.

“DGCL” means the General Corporation Law of the State of Delaware.

“ERISA” means the Employee Retirement Security Income Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Facilities” shall have the meaning set forth in the Recitals to this Agreement.

“FCPA” shall have the meaning set forth in Section 3.10.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Government Official” shall have the meaning set forth in Section 3.10.

“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory (including any stock exchange) authority, agency,
court, commission or other entity or self-regulatory organization.

“Investor Rights Agreement” means the investor rights agreement between the
Company and the Investor in the form attached hereto as Exhibit B.

“Law” means any statute, law, ordinance, treaty, rule, code, regulatory or other
binding directive issued, promulgated or enforced by any Governmental Entity.

“Liabilities” means, collectively, all obligations, liabilities and commitments
of any nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, liquidated, absolute, accrued, contingent or
otherwise and whether due or to become due.

“Liens” means any pledges, liens, charges, mortgages, encumbrances or security
interests of any kind or nature.

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (1) the
business, results of operations, assets, Liabilities or financial condition of
the Company and its Subsidiaries taken as a whole or (2) the ability of the
Company and its Subsidiaries to timely consummate the Transactions or to perform
their respective material obligations under the Related Agreements.

 

5



--------------------------------------------------------------------------------

“Money Laundering Laws” shall have the meaning set forth in Section 3.12.

“Non-Recourse Party” shall have the meaning set forth in Section 7.05.

“NYSE” means the New York Stock Exchange and its successors.

“Offer” shall have the meaning set forth in the Recitals to this Agreement.

“Option” means an unexercised option to purchase shares of Common Stock granted
under a Company Stock Plan or otherwise.

“Outside Date” shall have the meaning set forth in Section 5.09.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

“Preferred Shares” shall have the meaning set forth in Section 2.01(a).

“Preferred Stock” shall have the meaning set forth in the Recitals to this
Agreement.

“Purchase” shall have the meaning set forth in Section 2.01(a).

“Purchase Price” shall have the meaning set forth in Section 2.01(a).

“Related Agreements” means the Certificate of Designations, the Investor Rights
Agreement and any other agreements between or among the Company, the Investor
and any of their respective Affiliates entered into to give effect to the
transactions contemplated by this Agreement.

“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“Revolving Facility” shall have the meaning set forth in the Recitals to this
Agreement.

“SEC” means the Securities and Exchange Commission.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, including the exhibits thereto and
documents incorporated by reference therein.

“Securities” shall have the meaning set forth in the Recitals to this Agreement.

 

6



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Bridge Facility” shall have the meaning set forth in the Recitals to
this Agreement.

“Senior Facilities” shall have the meaning set forth in the Recitals to this
Agreement.

“Senior Notes” shall have the meaning set forth in the Recitals to this
Agreement.

“Series A Preferred Stock” shall have the meaning set forth in the Recitals to
this Agreement.

“Series B Preferred Stock” shall have the meaning set forth in the Recitals to
this Agreement.

“Significant Holder” shall have the meaning set forth in the Recitals to this
Agreement.

“Subordinated Notes” shall have the meaning set forth in Section 2.01(b).

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person.

“Target” shall have the meaning set forth in the Recitals to this Agreement.

“Tender Documents” shall have the meaning set forth in the Recitals to this
Agreement.

“Tender Effectiveness” shall have the meaning set forth in the Recitals to this
Agreement.

“Term Facility” shall have the meaning set forth in the Recitals to this
Agreement.

“Transaction Documents” means this Agreement and the Related Agreements.

“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.

 

7



--------------------------------------------------------------------------------

“Undertaking Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

ARTICLE II

Purchase and Sale

SECTION 2.01. Purchase and Sale. (a) On the terms and subject to the conditions
set forth in this Agreement, subject to Section 2.01(b), the Investor shall
purchase and acquire from the Company an aggregate of the lesser of (i) 150,000
shares of Series A Preferred Stock and (ii) a number of shares of Series A
Preferred Stock that equals (on an as-converted basis) 19.99% of the outstanding
shares of the Company’s Common Stock at the time of Closing and, to the extent
the number of shares of Series A Preferred Stock purchased by the Investor is
less than 150,000, an aggregate number of shares of Series B Preferred Stock
equal to the difference between 150,000 and the number of shares of Series A
Preferred Stock purchased by the Investor (the “Preferred Shares”), and the
Company shall issue, sell and deliver to the Investor, such number of Preferred
Shares, for a purchase price per Preferred Share equal to $1,000; provided that
in no event shall the number of shares of Series A Preferred Stock (on an
as-converted basis) be in excess of 19.99% of the outstanding shares of the
Company’s stock at the time of Closing (and, for the avoidance of doubt, to the
extent that the number of shares of Series A Preferred Stock (on an as-converted
basis) exceeds 19.99% of the outstanding shares of the Company’s Common Stock at
the time of Closing, such number of shares of Series A Preferred Stock shall be
reduced to that number of whole shares that constitutes less than 19.99% of the
outstanding shares of the Company’s Common Stock at the time of Closing and any
such reduction shall result in a commensurate increase in the number of shares
of Series B Preferred Stock to be issued at the Closing). The aggregate purchase
price of the Preferred Shares shall be up to $150,000,000 (the “Purchase
Price”). The purchase of the Preferred Shares pursuant to this Section 2.01 is
referred to as the “Purchase”.

(b) Alternative Closing. If at the time of the Closing the waiting period under
the Hart-Scott Rodino Antitrust Improvements Act of 1976, as amended, with
respect to the purchase of the Preferred Shares has not expired or been earlier
terminated or approval of the purchase of the Preferred Shares by the Federal
Economic Competition Commission of Mexico has not been received, the Closing
shall occur as provided for herein and subject to the terms and conditions
provided for herein, provided that, upon the Closing the Investor shall purchase
and acquire from the Company an aggregate of 33,000 shares of Series A Preferred
Stock for a purchase price per share equal to $1,000 and an aggregate purchase
price of $33,000,000 and the Investor shall purchase and acquire from the
Company $117,000,000 in aggregate principal amount of subordinated PIK notes
(with such amounts to be adjusted as required to correspond to changes in the
applicable exchange rate between Mexican pesos and U.S. dollars between the date
hereof and the Closing), on the terms and conditions set forth in the Proposed
Subordinated Notes Terms attached as Exhibit D hereto (the “Subordinated
Notes”), and the Company shall issue, sell and deliver to the Investor
$117,000,000 in aggregate principal amount of Subordinated Notes at a purchase
price equal to 100% of the

 

8



--------------------------------------------------------------------------------

aggregate principal amount of Subordinated Notes (the “Alternative Closing”). In
the event that the Alternative Closing shall occur (i) all references to the
“Purchase Price,” “Purchase” and “Preferred Shares” shall be deemed modified to
give effect to this paragraph and (ii) the Investor Rights Agreement shall be
modified as agreed by the parties thereto to give effect to this paragraph.

SECTION 2.02. Closing. (a) The closing of the purchase by the Investor of the
Preferred Shares (the “Closing”) shall take place at the offices of Kirkland &
Ellis LLP, 601 Lexington Avenue, New York, New York 10022, on the date the
conditions set forth in Section 6.02 are satisfied, or at such other place, time
and date as shall be agreed between the Company and the Investor (the “Closing
Date”). The Closing shall be deemed to occur and be effective as of 12:01 a.m.,
New York City time, on the Closing Date.

(b) At the Closing, to effect the purchase and sale of the Preferred Shares,
(i) the Investor shall pay to the Company, by wire transfer to a bank account
designated in writing by the Company at least two Business Days prior to the
Closing Date, in immediately available funds, the Purchase Price for the
Preferred Shares, (ii) the Company shall deliver to the Investor evidence of the
Preferred Shares in book entry, (iii) the Company shall duly adopt and caused to
be filed with the Secretary of State of the State of Delaware the Certificate of
Designations and any related filings, forms or applications, (iv) each of the
Company and the Investor shall execute and deliver to the other the Investor
Rights Agreement, (v) the Company shall take all actions reasonably necessary to
implement the provisions of Section 1(a)(ii) of the Investor Rights Agreement
and to cause the Board, effective as of the Closing, to be composed as set forth
therein and (vi) the Company shall perform in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing,
to the extent not complied with prior to the Closing.

ARTICLE III

Representations and Warranties of the Company

Except as set forth in the Company SEC Documents the Company represents and
warrants to the Investor as of the date hereof and as of the Closing Date
(except to the extent made only as of a specified date, in which case such
representation and warranty is made as of such date) that:

SECTION 3.01. Organization; Standing. (a) The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite corporate power and corporate authority necessary
to carry on its business as it is now being conducted except (other than with
respect to the Company’s due organization and valid existence) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company is duly licensed or qualified to do business and is
in good standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing, qualification or good standing necessary, except where the

 

9



--------------------------------------------------------------------------------

failure to be so licensed, qualified or in good standing, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. True and complete copies of the Company Charter Documents (as
amended to the date hereof) are included in the Company SEC Documents.

(b) Each of the Company’s Subsidiaries is duly organized, validly existing and
in good standing (where such concept is recognized under applicable Law) under
the Laws of the jurisdiction of its organization, except where the failure to be
so organized, existing or in good standing, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect. Each of the Company’s Subsidiaries is duly licensed, qualified to do
business and in good standing (where such concept is recognized under applicable
Law) in each jurisdiction in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it
makes such licensing, qualification or good standing necessary, except where the
failure to be so licensed, qualified or in good standing, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.02. Capitalization. (a) The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 1,000,000 shares of preferred
stock, par value $0.01 per share (“Company Preferred Stock”), of which any
shares of Series A Preferred Stock, par value $0.01 per share, and any shares of
Series B Preferred Stock, par value $0.01 per share, to be issued to the
Investor pursuant to this Agreement will be authorized as of the Closing Date.
At the close of business on March 31, 2017, 2017 (the “Capitalization Date”),
(i) 24,898,375 shares of Common Stock were issued and outstanding, (ii)
1,449,048 shares of Common Stock were held by the Company in its treasury, (iii)
2,084,800 shares of Common Stock were reserved and available for issuance
pursuant to the Company Stock Plan, (iv) 231,625 shares of Common Stock were
subject to outstanding Options, and (iv) no shares of Company Preferred Stock
were issued or outstanding. Since the Capitalization Date through the date
hereof, neither the Company nor any of its Subsidiaries has (A) issued any
Company Securities or incurred any obligation to make any payments based on the
price or value of any Company Securities or dividends paid thereon, other than
in connection with the vesting, settlement or exercise of the Options referred
to above that were outstanding as of the Capitalization Date or as expressly
contemplated by this Agreement, or (B) established a record date for, declared,
set aside for payment or paid any dividend on, or made any other distribution in
respect of, any shares of the Company’s capital stock.

(b) Except as described in Section 3.02(a), as of the Capitalization Date, there
were no (i) outstanding shares of capital stock of, or other equity or voting
interests in, the Company, (ii) outstanding securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company, (iii) outstanding options, warrants, stock appreciation rights,
phantom stock rights, rights or other commitments or agreements to acquire from
the Company or any Subsidiary, or that obligate the Company or any Subsidiary to
issue, any capital stock of, or other equity or voting interests (or voting
debt) in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interests in, the Company, or

 

10



--------------------------------------------------------------------------------

(iv) obligations of the Company or any Subsidiary to grant, extend or enter into
any subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “Company Securities”). Except
with respect to the Company Stock Plans, there are no outstanding agreements of
any kind which obligate the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any Company Securities, or obligate the Company to
grant, extend or enter into any such agreements relating to any Company
Securities, including any agreements granting any preemptive rights,
subscription rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any Company Securities. None of the Company or any
Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to any Company Securities or any other agreement relating
to the disposition, voting or dividends with respect to any Company Securities.
All outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights. The
Preferred Shares and the Conversion Shares will be, when issued, duly authorized
and validly issued, fully paid and nonassessable and issued in compliance with
all applicable federal and state securities Laws, and such shares will not be
issued in violation of any purchase option, call option, preemptive right,
resale right, subscription right, right of first refusal or similar right, and
will be free and clear of all Liens, except restrictions imposed by the
Securities Act and any applicable state securities Laws. The Preferred Shares
and the Conversion Shares, if and when issued, will have the terms and
conditions and entitle the holders thereof to the rights set forth in the
Company Charter Documents, as amended by the Certificate of Designations. The
shares of Common Stock issuable upon conversion of the Preferred Shares have
been duly reserved for issuance.

(c) All of the outstanding shares of capital stock of, or other equity or voting
interests in, each material Subsidiary of the Company (except for directors’
qualifying shares or the like) are owned directly or indirectly, beneficially
and of record, by the Company free and clear of all Liens. Each outstanding
share of capital stock of each material Subsidiary of the Company, which is
held, directly or indirectly, by the Company, is duly authorized, validly
issued, fully paid, nonassessable and free of preemptive rights, and, except as
set forth in the Transaction Documents, there are no subscriptions, options,
warrants, rights, calls, contracts or other commitments, understandings,
restrictions or arrangements relating to the issuance, acquisition, redemption,
repurchase or sale of any shares of capital stock or other equity or voting
interests of any material Subsidiary of the Company, including any right of
conversion or exchange under any outstanding security, instrument or agreement,
any agreements granting any preemptive rights, subscription rights,
anti-dilutive rights, rights of first refusal or similar rights with respect to
any securities of any Subsidiary of the Company.

SECTION 3.03. Authority; Noncontravention; Voting Requirements. (a) The Company
has all necessary corporate power and corporate authority to execute and deliver
this Agreement and the Related Agreements and to perform its obligations
hereunder and thereunder and to consummate the Transactions. The execution,
delivery

 

11



--------------------------------------------------------------------------------

and performance by the Company of this Agreement and the Related Agreements, and
the consummation by it of the Transactions, have been duly authorized and
approved by the Board, and, except for filing the Certificate of Designations
with the Secretary of State of the State of Delaware pursuant to the DGCL, no
other corporate action on the part of the Company is necessary to authorize the
execution, delivery and performance by the Company of this Agreement and the
Related Agreements and the consummation by it of the Transactions. This
Agreement has been, and the Related Agreements will be on the Closing Date, duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery hereof and thereof by the Investor, this Agreement constitutes, and
the Related Agreements will on the Closing Date constitute, a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b) Neither the execution and delivery of this Agreement nor any of the Related
Agreements by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) any similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Closing Date and the filings referred to in Section 3.04 are made, (x) violate
or constitute a default (or constitute an event which, with notice or lapse of
time or both, would constitute a violation or default) under any of the terms,
conditions or provisions of any material loan or credit agreement, debenture,
note, bond, mortgage, indenture, deed of trust, lease, sublease, license,
contract or other agreement, arrangement or understanding (each, a “Contract”)
to which the Company or any of its Subsidiaries is a party or accelerate any
obligations or rights under or give a right of termination of (whether or not
with notice, lapse of time or both) any such Contract, (y) violate any Law,
judgment, writ or injunction of any Governmental Entity applicable to the
Company or any of its Subsidiaries or (z) result in the creation of any Lien on
any properties or assets of the Company or any of its Subsidiaries, except, in
the case of clause (ii), as, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04. Governmental Approvals. Except for (a) the filing of the
Certificate of Designations with the Secretary of State of the State of Delaware
pursuant to the DGCL, (b) the approval of the Conversion Shares for listing on
NYSE, subject to official notice of issuance, and (c) the filing with the SEC of
such current reports and other documents, if any, required to be filed with the
SEC under the Exchange Act or Securities Act in connection with the
Transactions, no consent or approval of, or filing, license, permit or
authorization, declaration or registration with, any Governmental Entity or any
stock market or stock exchange on which shares of Common Stock are listed for
trading are necessary for the execution and delivery of this Agreement and the
Related Agreements by the Company, the performance by the Company of its
obligations

 

12



--------------------------------------------------------------------------------

hereunder and thereunder and the consummation by the Company of the
Transactions, other than such consents, approvals, filings, licenses, permits,
authorizations, declarations or registrations the failure of which to obtain,
make or give, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Company SEC Documents; Undisclosed Liabilities. (a) The Company
has filed with the SEC, on a timely basis, all required reports, schedules,
forms and other documents by the Company with the SEC pursuant to the Securities
Act or the Exchange Act since January 1, 2014 (collectively, the “Company SEC
Documents”). As of their respective SEC filing date, the Company SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates (or, if amended prior to the date hereof, the date of the
filing of such amendment, with respect to the disclosures that are amended)
contained any untrue statement of a material fact or omitted, or will have
omitted, to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Each of the certifications and statements
relating to the Company SEC Documents required by: (A) Rule 13a-14 or Rule
15d-14 under the Exchange Act or (B) 18 U.S.C. §1350 (Section 906 of the
Sarbanes Oxley Act) is accurate and complete, and complies as to form and
content with all applicable Laws.

(b) The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC
Documents (i) complied, as of their respective dates of filing with the SEC, in
all material respects with the published rules and regulations of the SEC with
respect thereto, (ii) present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods covered thereby (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments), and(iii) have been
prepared in all material respects in accordance with GAAP (except, in the case
of unaudited quarterly financial statements, as permitted by Form 10-Q of the
SEC or other rules and regulations of the SEC) applied on a consistent basis
during the periods covered thereby (except (A) as may be indicated in the notes
thereto or (B) as permitted by Regulation S-X).

(c) Neither the Company nor any of its Subsidiaries has any liabilities of any
nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of December 25, 2016 (the
“Balance Sheet Date”) included in the Company SEC Documents, (ii) incurred after
the Balance Sheet Date in the ordinary course of business, (iii) as expressly
contemplated by this Agreement or otherwise incurred in connection with the
Transactions or (iv) as, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(d) The Company has established and maintains, and at all times since
December 11, 2014 has maintained, disclosure controls and procedures and a
system of internal controls over financial reporting (as such terms are defined
in paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act)
as required by Rule 13a-15 under the Exchange Act. Since January 1, 2014,
neither the Company nor, to the Company’s knowledge, the Company’s independent
registered public accounting firm, has identified or been made aware of any
“significant deficiency” or “material weakness” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over financial reporting which would reasonably be expected to
adversely affect in any material respect the Company’s ability to record,
process, summarize and report financial data, in each case which has not been
subsequently remediated. The Company is, and has been at all times since
January 1, 2014, in compliance in all material respects with the applicable
listing requirements and corporate governance rules and regulations of NYSE, and
has not received any notice asserting any non-compliance with the listing
requirements of NYSE.

SECTION 3.06. No Broker. Except for fees payable to Evercore Partners Inc.
(which fees are payable by the Company), no agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any
broker’s, finder’s, financial advisor’s or any other commission or similar fee,
or the reimbursement of expenses in connection therewith, in connection with any
of the Transactions based upon arrangements made by, or on behalf of, the
Company or any of its Subsidiaries.

SECTION 3.07. Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on NYSE, and
the Company has taken no action designed to (or which, to the knowledge of the
Company, is reasonably likely to) have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from NYSE, nor has the Company received, as of the date hereof, any
notification that the SEC or NYSE is contemplating terminating such registration
or listing.

SECTION 3.08. Investment Company Act. The Company is not, and immediately after
receipt of payment for the Preferred Shares will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.09. No Rights Agreement. The Company is not party to a stockholder
rights agreement, “poison pill” or similar antitakeover agreement or plan and no
takeover statutes currently in effect in any jurisdiction in which the Company
operates are applicable.

SECTION 3.10. Illegal Payments; FCPA Violations. During the past five (5) years,
none of the Company, any of its Subsidiaries, nor, to the knowledge of the
Company, any director, officer, agent or employee of the Company or any of its
Subsidiaries has: (i) in violation of any Anticorruption Law, paid, caused to be
paid, agreed to pay, or offered, directly or indirectly, in connection with the
business of the Company, any payment or gift given to any person acting in an
official capacity for any Governmental Entity, to any political party or
official thereof, or to any candidate for

 

14



--------------------------------------------------------------------------------

political office (each, a “Government Official”) with the purpose of
(w) influencing any act or decision of such Government Official in his official
capacity; (x) inducing such Government Official to perform or omit to perform
any activity related to his legal duties; (y) securing any improper advantage;
or (z) inducing such Government Official to influence or affect any act or
decision of any Governmental Entity, in each case, in order to assist the
Company or its Affiliates in obtaining or retaining business for or with, or in
directing business to, the Company or its Affiliates; (ii) made any illegal
contribution to any political party or candidate; (iii) intentionally
established or maintained any unrecorded fund or asset or made any false entries
on any books or records for any purpose; (iv) taken any action that would
violate the U.S. Foreign Corrupt Practices Act (the “FCPA”), the UK Bribery Act
2010 or any other applicable anti-bribery or anti-corruption law under any
applicable jurisdictions (collectively, “Anticorruption Laws”); or (v) paid,
caused to be paid, agreed to pay, or offered, directly or indirectly, in
connection with the business of the Company, any bribe, kickback or other
similar payment or gift to any supplier or customer in violation of an
Anticorruption Law. The Company has not received any notice alleging any such
violations or conducted any internal investigation with respect to any actual,
potential or alleged violation of Anticorruption Laws.

SECTION 3.11. Economic Sanctions. The Company and its Subsidiaries are not in
contravention of and, during the past five (5) years, have not engaged in any
conduct sanctionable under U.S. economic sanctions laws, including laws
administered and enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, 31 C.F.R. Part V, the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act, the Iran Threat Reduction and
Syria Human Rights Act, the Iran Freedom and Counter-Proliferation Act of 2012,
and any executive order issued pursuant to any of the foregoing.

SECTION 3.12. Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and, during the past five years, have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”) and no
Action by or before any Governmental Entity involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

SECTION 3.13. Tender Documents. Attached hereto as Exhibit C is a true, accurate
and complete form of the Tender Documents, as agreed by the parties thereto as
of the execution and delivery of this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties of the Investor

The Investor represents and warrants to the Company:

SECTION 4.01. Organization and Authority. The Investor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite limited partnership power and authority to
carry on its business as presently conducted.

SECTION 4.02. Authorization; Enforceability. The Investor has all requisite
corporate, limited liability company or other power and authority to execute and
deliver this Agreement and the Investor Rights Agreement and to consummate the
Transactions. The execution and delivery of this Agreement and the Investor
Rights Agreement by the Investor and the consummation of the Transactions, and
compliance with the provisions of this Agreement and the Investor Rights
Agreement, by the Investor have been duly authorized by all necessary action on
the part of the Investor. This Agreement has been and, as of the Closing Date,
the Investor Rights Agreement will be, duly executed and delivered by the
Investor and, assuming the due authorization, execution and delivery hereof and
thereof by the Company, constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms,
subject, as to enforceability, to the Bankruptcy and Equity Exception.

SECTION 4.03. No Conflict. The execution and delivery by the Investor of this
Agreement and, as of the Closing Date, the Investor Rights Agreement do not and
will not, and the consummation of the Transactions and compliance with the
provisions of this Agreement and the Investor Rights Agreement will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of a
benefit under, or result in the creation of any right or benefit on the part of
any third party under, or result in the creation of any Lien upon any of the
properties or assets of the Investor under (i) the organizational or governing
documents of the Investor or (ii) assuming that the authorizations, consents and
approvals referred to in Section 4.04 are obtained prior to the Closing Date and
the filings referred to in Section 4.04 are made, (A) any term, condition or
provision of any Contract to which the Investor or any of its Affiliates is a
party or by which any of its properties or assets are bound and that is material
to the business of the Investor and its Affiliates, taken as a whole, (B) any
Law that is material to the Investor and its Affiliates, taken as a whole, or
(C) any judgment, permit, concession, grant or franchise, in each case,
applicable to the Investor or any of its Affiliates or any of its properties or
assets, other than, in the case of clause (ii) above, any such conflicts,
violations, breaches, defaults, rights, losses or Liens that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on the Investor’s ability to consummate the
Transactions.

SECTION 4.04. Government Filings. Except for the filing by the Company of the
Certificate of Designations with the Secretary of State of the State of

 

16



--------------------------------------------------------------------------------

Delaware pursuant to the DGCL, no consent or approval of, or filing, license,
permit or authorization, declaration or registration with, any Governmental
Entity is necessary for the execution and delivery of this Agreement and the
other Transaction Documents by the Investor, the performance by the Investor of
its obligations hereunder and thereunder and the consummation by the Investor of
the Transactions, other than such other consents, approvals, filings, licenses,
permits, authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, be material to the
Investor’s ability to consummate the Transactions.

SECTION 4.05. Purchase for Investment. The Investor acknowledges that the
Preferred Shares will not have been registered under the Securities Act or under
any state or other applicable securities laws. The Investor (a) acknowledges
that it is acquiring the Preferred Shares (and the Conversion Shares) pursuant
to an exemption from registration under the Securities Act solely for investment
and for the Investor’s own account, not as nominee or agent, and with no present
intention or view to distribute any of the Preferred Shares (or the Conversion
Shares) to any Person in violation of the Securities Act, (b) will not sell or
otherwise dispose of any of the Preferred Shares or the Conversion Shares,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable state securities laws, (c) is
knowledgeable, sophisticated and experienced in financial and business matters,
has previously invested in securities similar to the Preferred Shares and the
Conversion Shares, fully understands the limitations on transfer and the
restrictions on sales of such Preferred Shares and Conversion Shares and is able
to bear the economic risk of its investment and afford the complete loss of such
investment and (d) is an “accredited investor” (as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act).

SECTION 4.06. No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and such
representations and warranties set forth in the other Transaction Documents, the
Investor hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, has made or is making any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to the Investor or any of its
Representatives or any information developed by the Investor or any of its
Representatives.

SECTION 4.07. Arm’s Length Transaction. The Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions. Additionally, without limiting the representations and
warranties of the Company in Article III, the Investor (a) is not relying on the
Company for any legal, tax, investment, accounting or regulatory advice, (b) has
consulted with its own advisors concerning such matters and (c) shall be
responsible for making its own independent investigation and appraisal of the
Transactions.

 

17



--------------------------------------------------------------------------------

SECTION 4.08. Private Placement Consideration. The Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Preferred Shares or any recommendation or endorsement thereof and (c) the
Preferred Shares are “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under applicable securities Laws such Preferred Shares
(and the Conversion Shares) may be resold without registration under the
Securities Act only in certain limited circumstances.

SECTION 4.09. No Broker. No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s, finder’s,
financial advisor’s or any other commission or similar fee, or the reimbursement
of expenses in connection therewith, in connection with any of the Transactions
based upon arrangements made by, or on behalf of, the Investor or any of its
Affiliates or any of their respective officers, directors, employees or agents.

SECTION 4.10. Financial Capability. The Investor currently has capital
commitments sufficient to, and on each Closing Date will have available funds
necessary to, consummate each Closing on the terms and conditions contemplated
by this Agreement.

ARTICLE V

Additional Agreements

SECTION 5.01. Conduct of the Business. (a) Except as otherwise contemplated by
this Agreement or the other Transaction Documents, as required by applicable
Law, from the date hereof to the Closing, unless the Investor otherwise consents
thereto in writing (such consent not to be unreasonably withheld), the Company
and its Subsidiaries shall conduct their respective businesses in all material
respects in the ordinary course of business consistent with past practice and
shall use commercially reasonable efforts consistent with past practice to
preserve the relationships of the Company and its Subsidiaries with their
respective material customers, material suppliers, employees, consultants,
contractors and others having material relationships with the Company and such
Subsidiaries and maintain the business operations, organization and goodwill of
the Company.

(b) Without limiting the generality of Section 5.01(a), except as otherwise
expressly required by this Agreement, or, solely with respect to clause
(v) below, as required by applicable Law, from the date hereof to the

 

18



--------------------------------------------------------------------------------

Closing, unless the Investor otherwise consents thereto in writing, the Company
shall not, and shall cause its Subsidiaries not to, directly or indirectly:

(i) establish a record date for, declare, set aside for payment or make payment
in respect of, any dividend or other distribution upon any shares of capital
stock of the Company, other than the Company’s regular quarterly cash dividend
on the Common Stock of up to $0.18 per share of Common Stock per quarter with
record and payment dates consistent with the quarterly record and payment dates
in 2016;

(ii) redeem, repurchase or otherwise acquire any of the Company’s capital stock
or other equity or voting interests, or any rights, warrants or options to
acquire any shares of its capital stock or other equity or voting interests of
the Company or any of its Subsidiaries, other than repurchases of capital stock
in the ordinary course of business pursuant to any Company Plan (or agreement
thereunder) in effect as of the date hereof;

(iii) amend the Company Charter Documents (other than filing the Certificate of
Designations as provided hereunder), the committee charter of the Compensation
Committee of the Board or any corporate governance policy of the Company
pertaining to members of the Board, in each case in a manner that would affect
the Investor in an adverse manner as a holder of the Preferred Shares;

(iv) authorize, issue, split, combine, subdivide or reclassify any capital
stock, or securities exercisable for, exchangeable for or convertible into
capital stock, or other equity or voting interests of the Company other than
(A) the authorization and issuance of the Preferred Shares in accordance with
this Agreement and the Certificate of Designations and any Conversion Shares and
(B) issuances of capital stock, or securities exercisable for, exchangeable for
or convertible into capital stock, of the Company in the ordinary course of
business pursuant to any Company Plan (or agreement thereunder) in effect as of
the date hereof;

(v) change any of the methods of accounting, accounting practices or policies in
any material respect of the Company or any of its Subsidiaries, other than such
changes as required by GAAP or a Governmental Entity;

(vi) merge or consolidate the Company or any of its Subsidiaries with any
Person;

(vii) (A) file, or consent by answer or otherwise to the filing against the
Company or any of its Subsidiaries of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, insolvency, reorganization,
moratorium or other similar Law of any jurisdiction, (B) make an assignment for
the benefit of the creditors of the Company or any of its Subsidiaries,
(C) consent to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Company or any of its
Subsidiaries or with respect to any substantial part of its or their property,
(D) dissolve, liquidate or wind up the Company or (E) take any corporate action
for the purpose of any of the foregoing;

 

19



--------------------------------------------------------------------------------

(viii) (A) acquire, in a single transaction or a series of related transactions,
any business or Person, by merger or consolidation, purchase of assets,
properties, claims or rights or equity interests, or by any other manner, for an
aggregate purchase price (when taken together with all such acquisitions) in
excess of $100 million, other than the acquisition of the Target;

(ix) take any action that causes, or would reasonably be expected to cause, the
Common Stock to cease to be eligible for listing on NYSE; or

(x) agree, authorize, resolve or recommend, whether in writing or otherwise, to
do, or take any action reasonably likely to lead to or result in, any of the
foregoing.

SECTION 5.02. Public Announcements. The Company and the Investor agree that the
initial public announcement by the parties or any of their Affiliates of the
execution and delivery of this Agreement and the transactions contemplated
hereby shall be in such form or forms as shall be mutually agreed by the Company
and the Investor. Subject to each party’s disclosure obligations imposed by Law
or the rules of any stock exchange upon which its securities are listed or any
similar organization (in which case the party required to make the
communication, release or announcement shall allow the other party reasonable
time to comment thereon in advance of such release or public disclosure),
neither the Company nor the Investor will make (a) any public news release or
other public disclosure or (b) any other written widespread communication or
general disclosure to any employees, suppliers, consultants, contractors or
other persons with whom such party has material relationships, in each case with
respect to the Transaction Documents or the transactions contemplated thereby,
without receiving the other’s consent (which consent shall not be unreasonably
withheld) to such communication or the communication plan with respect thereto.
Notwithstanding the foregoing, the Investor and its Affiliates shall be entitled
to communicate in the ordinary course and in a non-public manner with their
respective investors and financing sources relating to the Transaction Documents
and the transactions contemplated thereby, in each case subject to customary
confidentiality obligations between the Investor and such other Persons.

 

20



--------------------------------------------------------------------------------

SECTION 5.03. Access to Information; Confidentiality Agreement. Subject to
applicable Law and any confidentiality arrangements in favor of any third party,
from the date hereof until the Closing, the Company shall, and shall cause each
of its Subsidiaries to, afford the Investor and its Representatives reasonable
access upon reasonable advance request by the Investor and during normal
business hours during the period prior to the earlier of the Closing and the
termination of this Agreement to (i) all their respective properties, assets,
books, records, agreements, permits, documents, information, officers and
employees (in each case, excluding, without limiting the foregoing, information
and materials protected by any attorney-client or other similar doctrine or
privilege or by data privacy Laws) and (ii) such additional financial and
operating data and other information regarding the Company (or copies thereof)
as the Investor may from time to time reasonably request; provided that (x) such
access shall not unreasonably disrupt the operations of the Company or its
Subsidiaries and (y) the Company shall not be required to disclose any
privileged information of the Company.

SECTION 5.04. Reasonable Best Efforts.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Company and the Investor shall, and shall cause its Affiliates to, use
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and assist and cooperate with the other parties hereto in
doing, all things necessary, proper or advisable to ensure that the conditions
set forth in Article VI are satisfied, and to consummate the Transactions as
promptly as practicable, including, using reasonable best efforts to contest
(i) any Action brought, or threatened to be brought, by any Governmental Entity
seeking to enjoin, restrain, prevent, prohibit or make illegal the consummation
of any of the Transactions or to impose any terms or conditions in connection
with the Transactions and (ii) any judgment that enjoins, restrains, prevents,
prohibits or makes illegal the consummation of any of the Transactions or
imposes any terms or conditions in connection with the Transactions. Each party
hereto shall execute and deliver after the Closing such further certificates,
agreements and other documents and take such other actions as the other party or
parties may reasonably request to consummate or implement the Transactions or to
evidence such events or matters.

SECTION 5.05. Corporate Action. At any time that any Preferred Shares are
outstanding, the Company shall from time to time take all lawful action within
its control to cause the authorized capital stock of the Company to include a
sufficient number of authorized but unissued shares of Common Stock to satisfy
the conversion requirements of all of the Preferred Shares then outstanding.

SECTION 5.06. Adjustment of Conversion Price or Conversion Shares. If any
occurrence since the date of this Agreement until the Closing Date would have
resulted in an adjustment to the Conversion Price or the number of Conversion
Shares (each as defined in the Certificate of Designations) pursuant to the
Certificate of Designations if the Preferred Shares had been issued and
outstanding since the date of this Agreement, the Company shall adjust the
Conversion Price or the number of Conversion Shares, effective as of the
Closing, in the same manner as would have been required by the Certificate of
Designations if the Preferred Shares had been issued and outstanding since the
date of this Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 5.07. NYSE Listing of Shares. To the extent the Company has not done so
prior to the date of this Agreement, the Company shall promptly apply to cause
the Conversion Shares to be approved for listing on NYSE, subject to official
notice of issuance. At or prior to the Closing, the Company shall take all
lawful action within its control to cause shares of Common Stock issuable upon
conversion of the Preferred Shares at the Conversion Price (as defined in the
Certificate of Designations) specified in the Certificate of Designations (after
giving effect to any adjustment thereto in accordance with Section 5.06 hereof)
to have been approved for listing on NYSE, subject to official notice of
issuance.

SECTION 5.08. Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Preferred Shares (a) to fund the consummation of the
Offer and (b) to pay any costs, fees and expenses incurred by it in connection
with the Transactions.

SECTION 5.09. Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred; provided that the Company shall, at the earliest of
(i) the Closing and (ii) 11:59 p.m., New York City time, September 30, 2017 (the
“Outside Date”); (including in the event that Closing shall not have occurred,
including as a result of the termination of this Agreement), reimburse the
Investor for its and its Affiliates’ reasonable and documented out-of-pocket
third-party costs and expenses incurred in connection with the Transactions
(including travel expenses and the fees and expenses of consultants, legal
counsel, accountants and financial advisors in connection therewith); provided
further that the maximum amount of such costs and expenses to be reimbursed by
the Company shall not exceed $500,000 in the aggregate.

SECTION 5.10. Investor Rights Agreement; Board Composition.

(a) At the Closing, the Company and the Investor shall enter into, execute and
deliver to each other the Investor Rights Agreement.

(b) At the Closing, the Company shall take all actions reasonably necessary to
implement the provisions of Section 1(a)(ii) of the Investor Rights Agreement
and to cause the Board, effective as of the Closing, to be composed as set forth
therein.

SECTION 5.11. Anti-takeover Laws. The Company shall ensure that the Transactions
shall not have the effect of causing Section 203 of the DGCL any relevant
corporate takeover statute or other similar statute or Laws to be applicable to
the Transactions and, to the extent there is such a statute, to take all actions
required to exempt the Transactions from such statutes or Laws.

 

22



--------------------------------------------------------------------------------

SECTION 5.12. Notification of Certain Matters. Notwithstanding anything else
herein to the contrary, the Company and Investor shall give prompt written
notice to the other of (a) any notice or other communication from any Person
alleging that any consent, waiver or approval from, or notification requirement
to, such Person is or may be required in connection with the Transactions and
(b) all effects, changes, events and occurrences arising subsequent to the date
of this Agreement which could reasonably be expected to result in any breach of
a representation or warranty or covenant of the Company in this Agreement that
would, if occurring or continuing on the Closing Date, cause any of the
conditions set forth in Article VI not to be satisfied.

SECTION 5.13. Debt Financing. At or prior to the Closing, the Company shall
consummate the Debt Financing and the funding thereof in accordance with the
terms thereof and of the Credit Agreement.

SECTION 5.14. Tax Treatment. Absent a change in Law or a contrary determination
(as defined in Section 1313(a) of the Code), unless otherwise required by
applicable Law (as reasonably determined by a party hereto), the parties
(a) agree not to treat the Preferred Shares (based on their terms as set forth
in the Certificate of Designations, as in effect on the date hereof) as
“preferred stock” within the meaning of Section 305 of the Code or as described
in Treasury Regulation Section 1.305-5 (each as in effect on the date hereof)
for United States federal income tax and withholding tax purposes and (ii) shall
not take any position for such tax purposes inconsistent with such treatment.

ARTICLE VI

Effectiveness and Conditions to Closing

SECTION 6.01. Effectiveness. This Agreement will be effective and enforceable in
accordance with its terms upon receipt by the parties of an executed counterpart
of this Agreement by each party hereto and the satisfaction of each of the
following conditions (the “Effective Date”):

(a) the Investor’s receipt of the following, each of which shall be originals,
facsimiles or copies in .pdf format (followed promptly by originals):

 

  (i) a certificate of good standing with respect to the Company from the
Secretary of State of the State of Delaware; and

 

  (ii) a certificate of an authorized officer of the Company certifying that the
condition set forth in Section 6.01(b) has been satisfied; and

(b) the representations and warranties of the Company set forth in Article III
hereof shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “Material Adverse Effect” set forth in such
representations and warranties) as of the Effective Date (except to the extent
that any such representation or warranty speaks to an earlier date, in which
case such representation or warranty shall so be true and correct as of such
earlier date), except where the failure of such representations and warranties
to be so true and correct would not, individually or in the aggregate, have a
Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

SECTION 6.02. Conditions to the Obligations of the Company and the Investor. The
obligations of the Company and the Investor to effect the Transactions are
subject to the satisfaction on or prior to the Closing Date of the following
conditions:

(a) all conditions in Section 6.01 shall have been satisfied; and

(b) the Tender Effectiveness shall have occurred.

ARTICLE VII

Termination; Survival

SECTION 7.01. Termination. In the event that (i) the Closing does not occur on
or before the Outside Date or (ii) the Tender Letter of Credit has been
terminated (for reasons other the the Tender Effectiveness and the funding of
the commitments under the Senior Facilities and the Senior Bridge Facilities (or
the issuance of any Senior Notes in lieu thereof)), then this Agreement and each
party’s obligations hereunder shall automatically terminate unless the Investor
shall, in its discretion, agree in writing to an extension.

SECTION 7.02. Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 7.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the Investor, except that the
Confidentiality Agreement and the provisions of Section 5.09, this Section 7.02
and Article VIII (other than Section 8.04) shall survive any termination of this
Agreement; provided further that the termination of this Agreement shall not
relieve any party hereto from any liability for any intentional breach by a
party of the terms and provisions of this Agreement.

SECTION 7.03. Survival. All of the covenants or other agreements of the parties
contained in this Agreement shall survive until fully performed or fulfilled,
unless and to the extent that non-compliance with such covenants or agreements
is waived in writing by the party entitled to such performance. The
representations and warranties made herein shall survive for twelve (12) months
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration by a Person
entitled to make such claim pursuant to the terms and conditions of this
Agreement; and provided further that all representations and warranties
contained in this Agreement shall survive until the resolution of a pending
claim in the event a claim surrounding such representation or warranty has been
brought before the expiry thereto pursuant to this provision. For the avoidance
of doubt, claims may be made with respect to the breach of any representation,
warranty or covenant until the applicable survival period therefor as described
above expires.

 

24



--------------------------------------------------------------------------------

SECTION 7.04. Limitation on Damages. Notwithstanding any other provision of this
Agreement, except in the case of fraud or intentional and willful breach, no
party shall have any liability to the other in excess of the Purchase Price, and
no party shall be liable for any speculative, special or punitive damages with
respect to this Agreement.

SECTION 7.05. Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by facsimile sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, by facsimile (which is
confirmed), or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address or facsimile for a party as
shall be specified by like notice):

(a) If to the Company:

Superior Industries International, Inc.

26600 Telegraph Road, Suite 400

Southfield, Michigan 48033

Attn: Kerry A. Shiba

Fax: (248) 352-6989

Email: kshiba@supind.com

 

25



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601-9703

Attn: Bruce A. Toth, Esq.

Fax: (312) 558-5700

Email: btoth@winston.com

(b) If to the Investor:

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention:        Office of General Counsel

                c/o Mark Robilotti

Facsimile:       (817) 871-4001

with a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:        Richard Aftanas

Facsimile:       (212) 446-4900

SECTION 8.02. Amendments, Waivers, etc. This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the party
against whom such amendment or waiver shall be enforced. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 8.03. Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and, subject to
Section 6.01, shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered (by facsimile, electronic
transmission or otherwise) to the other party.

 

26



--------------------------------------------------------------------------------

SECTION 8.04. Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

SECTION 8.05. Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial. (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

(b) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any court of
competent jurisdiction, in each case without proof of damages or otherwise (and
each party hereto hereby waives any requirement for the securing or posting of
any bond in connection with such remedy), this being in addition to any other
remedy to which they are entitled at law or in equity. The parties hereto agree
not to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to law or inequitable for any reason, nor to assert that a remedy of
monetary damages would provide an adequate remedy.

(c) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction, any
state or federal court within the State of Delaware), for the purposes of any
Action or other proceeding arising out of this Agreement and the rights and
obligations arising hereunder, and irrevocably and unconditionally waives any
objection to the laying of venue of any such Action or proceeding in any such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Action or proceeding has been
brought in an inconvenient forum. Each party hereto agrees that service of any
process, summons, notice or document by registered mail to such party’s
respective address set forth in Section 8.01 shall be effective service of
process for any such Action or proceeding.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT

 

27



--------------------------------------------------------------------------------

AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.05(d).

SECTION 8.06. Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “date hereof” shall refer to the date of this
Agreement. The word “or” shall not be exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and shall not simply mean “if”. The words “made available to the Investor” and
words of similar import refer to documents delivered in person or electronically
to the Investor prior to the date hereof. All references to “$” mean the lawful
currency of the United States of America. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Except as specifically stated herein, any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. Except as otherwise specified herein,
references to a Person are also to its successors and permitted assigns. Each of
the parties hereto has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

SECTION 8.07. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

SECTION 8.08. No Third-Party Beneficiaries. Except as provided in Section 7.05
or Section 5.03(c), this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing expressed or referred to in this
Agreement will be

 

28



--------------------------------------------------------------------------------

construed to give any Person, other than the parties to this Agreement and such
permitted assigns, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, whether as third
party beneficiary or otherwise.

SECTION 8.09. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties, except that the Investors may assign their
respective rights under this Agreement and the Related Agreements, in whole or
in part, to any of their respective Affiliates without the prior written consent
of the Company; provided that such Investor will remain liable for all of its
obligations under this Agreement; provided further that the Company may grant a
security interest in all of its right, title and interest in and to this
Agreement in favor of the Tender Issuing Bank pursuant to the Reimbursement
Agreement as collateral security for its obligations thereunder.

SECTION 8.10. Acknowledgment of Securities Laws. The Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 8.11. Entire Agreement. This Agreement (including the Exhibits hereto),
together with the other Transaction Documents, constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof and thereof.

[Remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC.     By  

 

  Name:   Title:

 

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

INVESTOR:

 

[                    ]

    By  

 

  Name:   Title:

 

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

OF

SERIES A PERPETUAL CONVERTIBLE PREFERRED STOCK

AND

SERIES B PERPETUAL CONVERTIBLE PREFERRED STOCK

OF

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

(Pursuant to Section 151 of the

Delaware General Corporation Law)

Superior Industries International, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Corporation”), hereby certifies
that, pursuant to authority vested in the Board of Directors of the Corporation
by Article Four of the Certificate of Incorporation of the Corporation (the
“Certificate of Incorporation”), the following resolutions were adopted on [●],
2017 by the Board of Directors of the Corporation (the “Board”) pursuant to
Section 151 of the Delaware General Corporation Law:

“RESOLVED that, pursuant to authority vested in the Board of Directors of the
Corporation by Article Four of the Certificate of Incorporation, out of the
total authorized number of 1,000,000 shares of preferred stock, par value $0.01
per share, there shall be designated a series of [●] shares which shall be
issued in and constitute a single series to be known as the Series A Perpetual
Convertible Preferred Stock (the “Series A Preferred Stock” and a series of [●]
shares which shall be issued in and constitute a single series to be known as
the Series B Perpetual Convertible Preferred Stock (the “Series B Preferred
Stock” and, together with the Series A Preferred Stock, the “Preferred Stock”).
The shares of Preferred Stock shall have the voting powers, designations,
preferences and other special rights, and the qualifications, limitations and
restrictions thereof, set forth below:

1.    Certain Definitions.

As used in this Certificate of Designations, Preferences and Rights of Series A
Perpetual Convertible Preferred Stock and Series B Perpetual Convertible
Preferred Stock of Superior Industries International, Inc. (the “Certification
of Designations”), the following terms shall have the respective meanings set
forth below:

“Affiliate”, means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the Corporation and
its subsidiaries shall not be deemed to be Affiliates of any Holder or any of
their Affiliates. For the purposes of this definition, “control”, when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.



--------------------------------------------------------------------------------

“Approved Stock Plan” means any employee benefit plan, equity incentive plan or
other issuance, employment agreement or option grant or similar agreement which
has been approved by the Board, pursuant to which the Corporation’s securities
may be issued to any employee, consultant, officer or director for services
provided to the Corporation. For the avoidance of doubt, Approved Stock Plan
shall include all shares reserved for issuance pursuant to such Approved Stock
Plan, and any increases to such share reserve that occur automatically or by
stockholder approval on or after the Closing Date.

“Bloomberg” means Bloomberg Financial Markets and its successors.

“Board” means the board of directors of the Corporation.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the U.S. Securities and Exchange Commission or banking institutions in New York,
New York are authorized or required by law, regulation or executive order to be
closed.

“Closing Date” means the date of the initial closing of the purchase and sale of
Preferred Stock pursuant to Section [2.02] of the Investment Agreement.

“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of shares of Common Stock on the New York Stock Exchange on such
date. If the Common Stock is not traded on the New York Stock Exchange on any
date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal United States securities exchange or automated
quotation system on which the Common Stock is so listed or quoted, or, if no
closing sale price is reported, the last reported sale price on the principal
United States securities exchange or automated quotation system on which the
Common Stock is so listed or quoted, or if the Common Stock is not so listed or
quoted on a United States securities exchange or automated quotation system, the
last quoted bid price for the Common Stock in the over-the-counter market as
reported by OTC Market Group, Inc. or any similar organization, or, if that bid
price is not available, the market price of the Common Stock on that date as
determined by an Independent Financial Advisor retained by the Corporation for
such purpose.

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation, including the stock into which the Preferred Stock is convertible,
and any securities into which the Common Stock may be reclassified.

“Common Stock Equivalents” means any securities of the Corporation or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Conversion Price” means $28.162, subject to adjustment as provided herein.

 

-2-



--------------------------------------------------------------------------------

“Conversion Rate” means, as of any date, the rate determined by dividing the
Stated Value by the Conversion Price in effect on such date.

“Conversion Shares” means the shares of Common Stock into which the Preferred
Stock is convertible.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

“Current Market Price” means, for each share of Common Stock as of any
applicable record date for any issuance, distribution, dividend or other action,
the arithmetic average of the VWAP per share of Common Stock for each of the
thirty (30) consecutive full Trading Days ending on the Trading Day before the
record date with respect to such issuance, distribution, dividend or other
action, as the case may be, appropriately adjusted to take into account the
occurrence during such period of any event described in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Excluded Securities” means: (i) capital stock, Options or Convertible
Securities issued to directors, officers, employees or consultants of the
Corporation in connection with their service as directors of the Corporation,
their employment by the Corporation or their retention as consultants by the
Corporation pursuant to an Approved Stock Plan in existence on the date
immediately preceding the Closing Date, (ii) shares of Common Stock issued upon
the conversion or exercise of Options or Convertible Securities that were issued
and outstanding on the date immediately preceding the Closing Date, provided
such securities are not amended after the Closing Date to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof, (iii) securities issued pursuant to the Investment
Agreement and securities issued upon the exercise or conversion of those
securities or in respect of any dividends on such securities and (iv) shares of
Common Stock issued or issuable by reason of a dividend, stock split or other
distribution on shares of Common Stock (but only to the extent that such a
dividend, split or distribution results in an adjustment in the Conversion Price
pursuant to the other provisions of this Certificate of Designations).

“Fair Market Value” means: (i) with respect to any asset constituting cash or
cash equivalents, the amount of such cash or cash equivalents, and (ii) with
respect to any security or other property (other than cash or cash equivalents),
the fair market value of such security or other property, as determined by board
of directors of the Corporation or an authorized committee thereof, in each case
acting in good faith, (x) after consultation with an Independent Financial
Advisor, as to any security or other property with a Fair Market Value of less
than $10,000,000, or (y) after receipt of a valuation opinion from an
Independent Financial Advisor in all other cases.

“Holder” or “Holders” means the holder or holders of the Preferred Stock.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Corporation and is
reasonably acceptable to the Required Holders.

 

-3-



--------------------------------------------------------------------------------

“Investment Agreement” means that certain investment agreement, dated on or
about March [22], 2017, by and among the Corporation and the investor party
thereto.

“Investor Rights Agreement” means that certain investor rights agreement, dated
on or about [●], 2017, by and among the Corporation and the investor(s) party
thereto.

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than Parity Stock or those securities which
are explicitly senior to the Preferred Stock in dividend rights or liquidation
preference.

“Liquidation Preference” means an amount per share equal to the greater of
(i) the Stated Value plus any accrued and unpaid dividends and (ii) such amount
as would have been payable had all shares of Preferred Stock been converted into
Common Stock immediately prior to a Liquidation.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Option Value” means the value of an Option based on the Black and Scholes
Option Pricing model obtained from the “OV” function on Bloomberg determined as
of the day prior to the public announcement of the applicable Option for pricing
purposes and reflecting (i) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of the applicable Option
as of the applicable date of determination, (ii) an expected volatility equal to
the greater of (a) 100% and (b) the 100-day volatility obtained from the “HVT”
function on Bloomberg as of the day immediately following the public
announcement of the issuance of the applicable Option, (iii) the underlying
price per share used in such calculation shall be the highest Weighted Average
Price of the Common Stock on any Trading Day during the period beginning on the
day prior to the execution of definitive documentation relating to the issuance
of the applicable Option and ending on the day of the public announcement of
such issuance and (iv) a 360-day annualization factor.

“Parity Stock” means any class or series of Capital Stock hereafter authorized
that expressly ranks on a parity basis with the Preferred Stock as to dividend
rights, rights of redemption and rights on the distribution of assets on any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Corporation. “Parity Stock” shall include the Series B Preferred Stock
and any rights, options or warrants exercisable or exchangeable for or
convertible into Parity Stock.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, an association, joint stock company, an estate, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.

“Principal Market” means the New York Stock Exchange.

 

-4-



--------------------------------------------------------------------------------

“Redemption Right Event” means the occurrence of any of the following events:
(i) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Corporation, files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of Common Stock representing more than 50% of the voting
securities of the Corporation or the Corporation otherwise becomes aware of such
ownership; (ii) the consummation of (a) any recapitalization, reclassification
or change of the Common Stock (other than a change only in par value, from par
value to no par value or from no par value to par value, or changes resulting
from a subdivision or combination of Common Stock) as a result of which the
Common Stock would be converted into, or exchanged for, or represent solely the
right to receive, cash, stock, other securities, other property or assets or
(b) any share exchange, consolidation or merger of the Corporation pursuant to
which the Common Stock will be converted into, or exchanged for, or represent
solely the right to receive, cash, stock, other securities, other property or
assets; (iii) the Corporation sells all or substantially all of its assets;
(iv) the stockholders of the Corporation approve or the Corporation otherwise
adopts any plan or proposal for the liquidation, dissolution or winding-up of
the Corporation; or (v) the Common Stock ceases to be listed on any of the New
York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market
(or any of their respective successors) or another U.S. national securities
exchange.

“Redemption Value” means a price per share of Preferred Stock equal to (a) for
any redemption occurring prior to [●]1, the product of the Stated Value and 1.75
and (b) for any redemption occurring on or after [●]2, the greater of (x) the
product of the Stated Value and 2.00 and (y) an amount equal to the number of
shares of Common Stock such share of Preferred Stock is convertible into at the
time of such redemption multiplied by the Current Market Price.

“Required Holders” means, as of any date, the holders of at least a majority of
the Preferred Stock outstanding as of such date.

“Stated Value” means $1,000.00 per share, plus the sum of any Preferred
Dividends paid in the form of an increase in the Stated Value of such share,
plus the sum of all accumulated and unpaid Preferred Dividends and Participating
Dividends.

“Stockholder Approval” means all approvals, if any, of the stockholders of the
Corporation required for the removal of the Conversion Cap in compliance with
the Rule 312.03 of the New York Stock Exchange Listed Company Manual or any
successor rule.

“Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

 

1  NTD: To be 18 month anniversary of issuance.

2  NTD: To be 18 month anniversary of issuance.

 

-5-



--------------------------------------------------------------------------------

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Corporation) page “[●]” (or its equivalent successor if
such page is not available) in respect of the period from the open of trading on
the relevant Trading Day until the close of trading on such Trading Day (or if
such volume-weighted average price is unavailable, the market price of one share
of Common Stock on such Trading Day determined, using a volume-weighted average
method, by an Independent Financial Advisor retained by the Corporation for such
purpose).

2.    Dividends.

(a)    From and after the Closing Date, each Holder of Preferred Stock, in
preference and priority to the holders of all other classes or series of stock,
shall be entitled to receive, with respect to each share, or fraction of a
share, of Preferred Stock then outstanding and held by such Holder, dividends
accruing on a daily basis, commencing from the date of issuance of such share of
Preferred Stock, at the rate of nine percent (9%) per annum of the Stated Value
per whole share (or proportion thereof with respect to fractional shares) of
such series of Preferred Stock (plus any accrued and unpaid dividends) (the
“Preferred Dividends”); provided that each Holder of Series B Preferred Stock,
in preference and priority to the holders of all other classes or series of
stock, shall be entitled to receive, with respect to each share, or fraction of
a share, of Series B Preferred Stock then outstanding and held by such Holder,
dividends accruing on a daily basis, commencing from the date of issuance of
such share of Series B Preferred Stock, at the rate of eleven percent (11%) per
annum if Stockholder Approval is not obtained on or prior to the date that is
120 days after the Closing Date. The Preferred Dividends shall be cumulative,
whether or not earned or declared, shall compound quarterly and shall be paid
quarterly in arrears on the last day of March, June, September and December in
each year, commencing [●], 2017. For the avoidance of doubt, dividends shall
accrue daily on the Stated Value of each share of Preferred Stock as such Stated
Value is increased by any payment of Preferred Dividends pursuant to the
immediately succeeding sentence. The Preferred Dividends shall be paid, at the
option of the Corporation, in the form of cash or an increase in the Stated
Value of the Preferred Stock, or any combination thereof.

(b)    In the event that the Corporation shall at any time pay a dividend on or
make a distribution in respect of the Common Stock in cash or any other class or
series of capital stock of the Corporation, the Corporation shall, at the same
time and on the same terms, pay or distribute to each Holder a dividend (or
distribution) equal to the dividend that would have been payable to such Holder
if the shares, or fraction of a share, of Preferred Stock held by such Holder
had been converted into Common Stock on the date of determination of holders of
Common Stock entitled to receive such dividend or distribution (the
“Participating Dividends”).

(c)    Except as otherwise provided herein, if at any time the Corporation pays
less than the total amount of dividends then accumulated with respect to the
Preferred Stock, such payment shall be distributed pro rata among the Holders
entitled thereto based upon the Stated Value on all shares of Preferred Stock
held by each such Holder.

 

-6-



--------------------------------------------------------------------------------

3.    Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), after the
satisfaction in full of the debts of the Corporation, the Holders of the
Preferred Stock shall receive from the net assets of the Corporation, before any
distribution or payment shall be made to the holders of any Junior Securities,
and if the assets of the Corporation shall be insufficient to pay in full such
amounts, then the entire assets to be distributed to the Holders shall be
ratably distributed among the Holders in accordance with the respective amounts
that would be payable on such shares if all amounts payable thereon were paid in
full, the greater of (a) the Liquidation Preference multiplied by the number of
shares of Preferred Stock held by such Holders and (b) the per share amount of
all cash, securities and other property (such securities or other property
having a value equal to its fair market value as reasonably determined by the
Board) that would be distributed in respect of the Common Stock such Holder
would have received had it converted such Preferred Stock immediately prior to
the date fixed for such Liquidation. The Corporation shall mail written notice
of any such Liquidation not less than 45 days prior to the payment date stated
therein, to each Holder. For the avoidance of doubt, subsections (i), (ii),
(iii) and (v) of the definition of Redemption Right Event shall not be deemed a
Liquidation.

4.    Right of the Holders to Convert.

(a)    At any time from and after the Closing Date, each Holder shall have the
right, at such Holder’s option, subject to the conversion procedures set forth
in Section 8(a), to convert each share of such Holder’s Preferred Stock at any
time into that number of shares of Common Stock (or, in the case of Series B
Preferred Stock, into that number of shares of Series A Preferred Stock and then
converted into that number of shares of Common Stock) determined by dividing
(i) the sum of (x) the Stated Value of such share of Preferred Stock and (y) any
accrued and unpaid dividends by (ii) the Conversion Price. The right of
conversion may be exercised as to all or any portion of such Holder’s Preferred
Stock from time to time; provided that, in each case, no right of conversion may
be exercised by a Holder in respect of fewer than [1,000] shares of Preferred
Stock (unless such conversion relates to all shares of Preferred Stock held by
such Holder). Notwithstanding anything herein to the contrary, prior to the
receipt of any applicable Stockholder Approval, the Preferred Stock shall not,
under any circumstances, be convertible into more than 19.99% of the number of
shares of Common Stock outstanding immediately prior to the Closing Date
(subject to proportionate adjustment as described herein) in connection with
such conversion (such limitation, the “Conversion Cap”).

(b)    Any shares of Common Stock issued upon conversion of Preferred Stock
(i) shall be duly authorized, validly issued, fully paid and nonassessable,
(ii) shall rank pari passu with the other shares of Common Stock outstanding
from time to time and (iii) shall be approved for listing on the New York Stock
Exchange if shares of Common Stock generally are so listed (or another U.S.
national securities exchange on which the Common Stock is then listed).

5.    Mandatory Conversion by the Corporation.

(a)    The Corporation shall have the right, at its option, to cause all, but
not less than all, of the outstanding shares of the Preferred Stock to be
converted into consideration equal to the consideration the Holder would have
received upon a conversion effected pursuant to

 

-7-



--------------------------------------------------------------------------------

Section 4 if, for the period of 30 consecutive Trading Days ending on the
Trading Day preceding the date on which the Corporation sends a Notice of
Mandatory Conversion, the VWAP of the Common Stock exceeds a 200% premium of the
Conversion Price of the Preferred Stock (collectively, a “Mandatory
Conversion”).

(b)    In order to effect a Mandatory Conversion, the Corporation shall send, by
overnight courier, to the Holders as they appear in the records of the
Corporation a notice of such conversion (such notice, a “Notice of Mandatory
Conversion”). The Conversion Date for such Mandatory Conversion shall be a date
selected by the Corporation and shall be no less than ten (10) Business Days and
no greater than twenty (20) Business Days after the date on which the
Corporation provides such Notice of Mandatory Conversion. In addition to any
information required by applicable law or regulation, the Notice of Mandatory
Conversion shall state, as appropriate:

(i)    the Conversion Date for the Mandatory Conversion; and

(ii)    the Conversion Price as in effect on the date of the Notice of Mandatory
Conversion and the number of shares of Common Stock to be issued upon conversion
of each share of Preferred Stock.

(c)    Any shares of Common Stock issued upon conversion of Preferred Stock
(i) shall be duly authorized, validly issued, fully paid and nonassessable,
(ii) shall rank pari passu with the other shares of Common Stock outstanding
from time to time and (iii) shall be approved for listing on the New York Stock
Exchange if shares of Common Stock generally are so listed (or another U.S.
national securities exchange on which the Common Stock is then listed).

(d)    Subject to and in accordance with the provisions of this Section 5,
immediately following receipt of the Stockholder Approval (the date thereof, the
“Automatic Conversion Date”), each share of Series B Preferred Stock or
corresponding fraction thereof will automatically convert into one share of
Series A Preferred Stock or corresponding fraction thereof (the “Automatic
Conversion”).

(e)    The Corporation shall notify the Holders of Series B Preferred Stock of
the Automatic Conversion promptly following the Automatic Conversion Date, but
in no event more than two Business Days thereafter, by delivery of written
notice to such Holders and shall update the Register, effective as of the
Automatic Conversion Date, to reflect the shares of Series A Preferred Stock
held by such Holders as a result of the Automatic Conversion and shall, as
promptly as practicable, but in no event more than two Business Days thereafter,
issue and deliver or cause to be issued and delivered to each such Holder one or
more certificates representing the number of validly issued, fully paid and
non-assessable shares of Series A Preferred Stock to which such Holder shall be
entitled.

6.    Redemption at Option of the Corporation. The Corporation may, at its
option, redeem, in whole at any time all shares of Preferred Stock at the time
outstanding, by delivery of written notice to each Holder (the “Corporation
Redemption Notice”) at least thirty (30) days prior to the proposed date of
redemption (the “Corporation Redemption Date”) set forth in the Corporation
Redemption Notice, at a redemption price to paid in cash for each share of
Preferred Stock redeemed equal to the then applicable Redemption Value.

 

-8-



--------------------------------------------------------------------------------

7.    Redemption at Option of Holder.

(a)    Upon the occurrence of any Redemption Right Event or on or after [●]3,
any Holder may, upon notice to the Corporation, require that the Corporation
redeem all or part of the shares of Preferred Stock at the time held by such
Holder, by delivery of written notice to the Corporation (the “Redemption
Request”) at least thirty (30) days prior to the proposed date of redemption
(the “Redemption Date”) set forth in the Redemption Request, at a redemption
price to paid in cash for each share of Preferred Stock redeemed equal to the
then applicable Redemption Value.

(b)    Promptly following receipt of a Redemption Request under Section 7(a) and
no later than twenty (20) days prior to a Redemption Date contemplated thereby,
the Corporation shall mail a notice of optional redemption by first-class mail,
postage prepaid to each Holder (other than the Holder(s) who submitted the
applicable Redemption Request), which notice shall state the applicable
Redemption Date and the applicable Redemption Value. Any Holder may then, in its
sole discretion, exercise its redemption right (without waiver of any other
redemption rights herein) with respect to all or any portion of the shares of
Preferred Stock (the “Redemption Securities”) beneficially owned by such Holder
by delivery to the Corporation of a written notice no less than five (5) days
prior to the applicable Redemption Date stating (x) that such Holder is
exercising the right of redemption described herein and (y) the number of shares
of the Redemption Securities with respect to which such Holder is exercising its
redemption right.

(c)    Upon a Redemption pursuant to Section 6 or this Section 7, the
Corporation shall pay the applicable Redemption Value in cash on the later of
(i) the Corporation Redemption Date or Redemption Date, as applicable and
(ii) upon the receipt of surrender of the certificates, if any, representing the
shares of Preferred Stock to be redeemed (properly endorsed or assigned for
transfer, if the Corporation shall so reasonably require, and letters of
transmittal and instructions therefor on reasonable terms as are included in the
notice sent by the Corporation); provided that if such certificates are lost,
stolen or destroyed, the Corporation may require the applicable Holder to
execute an agreement reasonably satisfactory to the Corporation to indemnify the
Corporation from any loss incurred by it in connection therewith, prior to
paying such Redemption Value.

(d)    Shares of Preferred Stock to be redeemed on the Corporation Redemption
Date or Redemption Date, as the case may be, will from and after the Corporation
Redemption Date or Redemption Date, no longer be deemed to be outstanding; and
all powers, designations, preferences and other rights of the holder thereof as
a holder of shares of Preferred Stock (except the right to receive from the
Corporation the applicable Redemption Value) shall cease and terminate with
respect to such shares; provided that in the event that a share of Preferred
Stock is not redeemed due to a default in payment by the Corporation or because
the Corporation is

 

3 

NTD: To be date that is 91st day following the maturity date for the acquisition
financing

 

-9-



--------------------------------------------------------------------------------

otherwise unable to pay the applicable Redemption Value in cash in full, such
share of Preferred Stock will remain outstanding and will be entitled to all of
the powers, designations, preferences and other rights as provided herein.

(e)    Any redemption of shares of Preferred Stock pursuant to Section 6 or
Section 7 (such redemption, the “Redemption”) shall be payable out of any cash
legally available therefor. At the time of the Redemption, the Corporation shall
take all actions required or permitted under Delaware law to permit the
Redemption and to make funds legally available for such Redemption. To the
extent that the Corporation has insufficient funds to redeem all of the shares
of Preferred Stock upon the Redemption, the Corporation shall use available
funds to redeem a pro rata portion of such shares of Preferred Stock, to the
extent permissible under Delaware law.

8.    Conversion Procedures and Effect of Conversion.

(a)    Conversion Procedure. A Holder must do each of the following in order to
convert shares of Preferred Stock pursuant to this Section 8(a): (i) in the case
of a conversion pursuant to Section 4(a), complete and manually sign the
conversion notice in the form attached hereto as Exhibit A (the “Conversion
Notice”) (which Conversion Notice may be conditioned on the completion of a
Redemption Right Event or other corporate transaction as specified in such
Conversion Notice), and deliver such notice to the Corporation; (ii) deliver to
the Corporation the certificate or certificates (if any) representing the shares
of Preferred Stock to be converted; (iii) if required, furnish appropriate
endorsements and transfer documents; and (iv) if required, pay any stock
transfer, documentary, stamp or similar taxes not payable by the Corporation
pursuant to Section 14. The foregoing clauses (ii), (iii) and (iv) shall be the
only conditions applicable to the Holders in respect of the issuance of shares
of Common Stock to the Holders in the event of a Mandatory Conversion pursuant
to Section 5.

The “Conversion Date” means (A) with respect to conversion of any shares of
Preferred Stock at the option of any Holder pursuant to Section 4(a), the date
on which such Holder complies with the procedures in this Section 8(a), (B) with
respect to a Mandatory Conversion pursuant to Section 5(a), the Mandatory
Conversion Date and (C) with respect to an Automatic Conversion pursuant to
Section 5(d), the Automatic Conversion Date.

(b)    Effect of Conversion. Effective immediately prior to the close of
business on the Conversion Date applicable to any shares of Preferred Stock,
Preferred Dividends and Participatory Dividends thereon shall no longer accrue
or be declared on any such shares of Preferred Stock, and on conversion, such
shares of Preferred Stock shall cease to be outstanding.

(c)    Record Holder of Underlying Securities as of Conversion Date. The Person
or Persons entitled to receive the Common Stock or Series A Preferred Stock, as
applicable, issuable upon conversion of Preferred Stock on a Conversion Date
shall be treated for all purposes as the record holder(s) of such shares of
Common Stock or Series A Preferred Stock, as applicable, as of the close of
business on such Conversion Date. As promptly as practicable on or after the
Conversion Date and compliance by the applicable Holder with the relevant
procedures contained in Section 8(a) (and in any event no later than three
(3) Trading Days thereafter), the Corporation shall issue the number of whole
shares of Common Stock or

 

-10-



--------------------------------------------------------------------------------

Series A Preferred Stock, as applicable, issuable upon conversion. Such delivery
of shares of Common Stock or Series A Preferred Stock, as applicable, shall be
made, at the option of the Corporation, in certificated form or by book-entry.
Any such certificate or certificates shall be delivered by the Corporation to
the appropriate Holder on a book-entry basis or by mailing certificates
evidencing the shares to the Holders at their respective addresses as set forth
in the Conversion Notice (in the case of a conversion pursuant to Section 4(a))
or in the records of the Corporation (in the case of a Mandatory Conversion or
Automatic Conversion). In the event that a Holder shall not by written notice
designate the name in which shares of Common Stock or Series A Preferred Stock,
as applicable, to be delivered upon conversion of shares of Preferred Stock
should be registered, or the manner in which such shares should be delivered,
the Corporation shall be entitled to register and deliver such shares in the
name of the Holder and in the manner shown on the records of the Corporation.

(d)    No Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Preferred Stock into Common Stock. In the event a
fractional share of Common Stock would be issued on conversion, the number of
shares of Common Stock to be issued shall be rounded down to the nearest whole
share.

9.    Adjustment of Conversion Price. The Conversion Price and the number of
Conversion Shares shall be adjusted from time to time as follows:

(a)    If and whenever on or after the Closing Date, the Corporation issues or
sells, or in accordance with this Section 9 is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Corporation, but excluding
shares of Common Stock deemed to have been issued by the Corporation in
connection with any Excluded Securities (the “Additional Shares”) for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to a price determined as follows:

 

Adjusted Conversion Price   =   

(A × B) + D

        A+C   

where

“A” equals the number of shares of Common Stock outstanding, including the
Additional Shares deemed to be issued hereunder, immediately preceding the
Dilutive Issuance;

“B” equals the Conversion Price in effect immediately preceding such Dilutive
Issuance;

“C” equals the number of Additional Shares issued or deemed issued hereunder as
a result of the Dilutive Issuance; and

“D” equals the aggregate consideration, if any, received or deemed to be
received by the Corporation upon such Dilutive Issuance.

 

-11-



--------------------------------------------------------------------------------

For purposes of determining the adjusted Conversion Price under this Section
9(a), the following shall be applicable:

(i)    Issuance of Options. If the Corporation in any manner grants any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion, exercise or exchange of
any Convertible Securities issuable upon exercise of any such Option is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Corporation at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 9(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon exercise of such Options or upon conversion, exercise or
exchange of such Convertible Securities issuable upon exercise of any such
Option” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Corporation with respect to any one share of
Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option less any consideration paid or payable by
the Corporation with respect to such one share of Common Stock upon the granting
or sale of such Option, upon exercise of such Option and upon conversion
exercise or exchange of any Convertible Security issuable upon exercise of such
Option. No further adjustment of the Conversion Price or number of Conversion
Shares shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.

(ii)    Issuance of Convertible Securities. If the Corporation in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Corporation at the time of the issuance or sale of such Convertible Securities
for such price per share. For the purposes of this Section 9(a)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the
Corporation with respect to one share of Common Stock upon the issuance or sale
of the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Corporation
with respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security. No further adjustment of the Conversion Price or number of
Conversion Shares shall be made upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Preferred Stock has
been or is to be made pursuant to other provisions of this Section 9(a), no
further adjustment of the Conversion Price or number of Conversion Shares shall
be made by reason of such issue or sale.

 

-12-



--------------------------------------------------------------------------------

(iii)    Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Conversion Price and the number of Conversion Shares in effect at the time
of such increase or decrease shall be adjusted to the Conversion Price and the
number of Conversion Shares which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 9(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are increased or decreased
in the manner described in the immediately preceding sentence, then such Option
or Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
9(a) shall be made if such adjustment would result in an increase of the
Conversion Price then in effect or a decrease in the number of Conversion
Shares.

(iv)    Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Corporation,
together comprising one integrated transaction, (A) the Options will be deemed
to have been issued for the Option Value of such Options and (B) the other
securities issued or sold in such integrated transaction shall be deemed to have
been issued for the difference of (x) the aggregate consideration received by
the Corporation less any consideration paid or payable by the Corporation
pursuant to the terms of such other securities of the Corporation, less (y) the
Option Value. If any shares of Common Stock, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the net amount received by
the Corporation therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Corporation will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Corporation will be the Closing
Price of such security on the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Corporation is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
securities will be determined jointly by the Corporation and the Required
Holders of the applicable series of Preferred Stock.

 

-13-



--------------------------------------------------------------------------------

If such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Corporation and the Required Holders
of the applicable series of Preferred Stock. The determination of such appraiser
shall be final and binding upon all parties absent manifest error and the fees
and expenses of such appraiser shall be borne by the Corporation.

(v)    Record Date. If the Corporation takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(vi)    Successive Adjustments. After an adjustment to the Conversion Price
under this Section 9, any subsequent event requiring an adjustment under this
Section 9 shall cause an adjustment to each such Conversion Price as so
adjusted.

(b)    If the Corporation at any time on or after the Closing Date subdivides
(by any stock split, stock dividend, recapitalization, reorganization, scheme,
arrangement or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Conversion Shares will be proportionately increased. If the
Corporation at any time on or after the Closing Date combines (by any stock
split, stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased and the number of Conversion
Shares will be proportionately decreased. Any adjustment under this Section 9(b)
shall become effective at the close of business on the date the subdivision or
combination becomes effective.

(c)    If and whenever on or after the Closing Date, the Corporation shall, by
dividend or otherwise, distribute to all or substantially all holders of its
Common Stock (other than cash in lieu of fractional shares), cash, shares of any
class of capital stock, evidences of its indebtedness, assets, other property or
securities, but excluding (A) dividends or distributions referred to in
Section 9(a) above (any of such shares of capital stock, indebtedness, assets or
property that are not so excluded are hereinafter called the “Distributed
Property”), then, in each such case, the Conversion Price shall be adjusted
based on the following formula:

Adjusted Conversion Price = B × [(C - FMV) / C]

 

-14-



--------------------------------------------------------------------------------

where

“B” equals the Conversion Price in effect immediately preceding the dividend or
distribution of such Distributed Property;

“C” equal the Current Market Price as of the record date for such dividend or
distribution; and

“FMV” equals the Fair Market Value of the portion of Distributed Property (or,
with respect to dividends or distributions paid exclusively in cash, the amount
in cash) distributed with respect to each outstanding share of Common Stock on
the Record Date for such dividend or distribution.

If any such event is declared but does not occur, the Conversion Price shall be
readjusted, effective as of the date on which the Board announces that such
event shall not occur, to the Conversion Price that would then be in effect if
such event had not been declared.

(d)    If any event occurs of the type contemplated by the provisions of this
Section 9 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights or phantom stock rights),
then the Board will make an appropriate adjustment in the Conversion Price and
the number of Conversion Shares so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 9(c) will increase or
decrease the Conversion Price or increase or decrease the number of Conversion
Shares as otherwise determined pursuant to this Section 9 or to the extent the
Holders participate in a dividend or distribution event pursuant to Section
2(b).

(e)    Adjustment for Merger or Reorganization, Etc. If there shall occur any
reorganization, recapitalization, consolidation or merger involving the
Corporation in which the Common Stock is converted into or exchanged for
securities, cash or other property (excluding a merger solely for the purpose of
changing the Corporation’s jurisdiction of incorporation), then, following any
such reorganization, recapitalization, consolidation or merger, in each case
pursuant to which shares of Common Stock would be converted into or exchanged
for, or would constitute solely the right to receive, cash, securities or other
property, each share of Preferred Stock shall be convertible into the kind and
amount of securities, cash or other property which a holder of the number of
shares of Common Stock of the Corporation issuable upon conversion of one share
of Preferred Stock immediately prior to such reorganization, recapitalization,
consolidation or merger would have been entitled to receive pursuant to such
transaction; and, in such case, appropriate adjustment (as determined in good
faith by the Board) shall be made in the application of the provisions in this
Section 9 set forth with respect to the rights and interest thereafter of the
Holders, to the end that the provisions set forth in this Section 9 (including
provisions with respect to changes in and other adjustments of the Conversion
Price) shall thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock or other property thereafter deliverable upon
the conversion of the Preferred Stock. In the event holders of Common Stock have
the opportunity to elect the form of consideration to be received in any
transaction described by this Section 9, the Corporation shall make adequate
provision whereby the Holders shall have a reasonable opportunity to determine
the form of consideration

 

-15-



--------------------------------------------------------------------------------

into which all of the Preferred Stock, treated as a single class, shall be
convertible from and after the effective date of such transaction. The
determination: (i) will be made by Holders representing a plurality of shares of
Preferred Stock participating in such determination, (ii) will be subject to any
limitations to which all of the holders of Common Stock are subject, including,
but not limited to, pro rata reductions applicable to any portion of the
consideration payable in such transaction and (iii) will be conducted in such a
manner as to be completed by the date which is the earlier of: (1) the deadline
for elections to be made by holders of Common Stock, and (2) two Trading Days
prior to the anticipated effective date of such transaction.

10.    Purchase Rights. In addition to any adjustments pursuant to Section 9
above, if at any time the Corporation grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of the Holder’s Preferred Stock
(without regard to any limitations on the conversion thereof) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.

11.    Notices. Upon any adjustment of the Conversion Price or the number of
Conversion Shares, then, and in each such case the Corporation shall give
written notice thereof by first class mail, postage prepaid, addressed to each
Holder of Preferred Stock at the address of such Holder as shown on the books of
the Corporation, which notice shall state the Conversion Price resulting from
such adjustment, setting forth in reasonable detail the method of calculation
and the facts upon which such calculation is based. In addition, in case at any
time:

(1)    the Corporation shall declare any dividend upon its Common Stock payable
in cash or stock or make any other distribution to the holders of its Common
Stock;

(2)    the Corporation shall offer for subscription pro rata to the holders of
its Common Stock any additional shares of such stock of any class or other
rights;

(3)    there shall be any capital reorganization or reclassification of the
capital stock of the Corporation, or a consolidation or merger of the
Corporation with, or a sale of all or substantially all its assets to, another
corporation;

(4)    there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Corporation; or

(5)    there shall be any Redemption Right Event;

then, in any one or more of said cases, the Corporation shall give, by first
class mail, postage prepaid, addressed to each Holder at the address of such
Holder as shown on the books of the

 

-16-



--------------------------------------------------------------------------------

Corporation, (a) at least fifteen (15) days prior written notice of the date on
which the books of the Corporation shall close or a record shall be taken for
such dividend, distribution or subscription rights or for determining rights to
vote in respect of any such reorganization, reclassification, consolidation,
merger, sale, Redemption Right Event, dissolution, liquidation or winding up,
and (b) in the case of any such reorganization, reclassification, consolidation,
merger, sale, Redemption Right Event, dissolution, liquidation or winding up, at
least fifteen (15) days prior written notice of the date when the same shall
take place. Such notice in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock shall be entitled thereto, and
such notice in accordance with the foregoing clause (b) shall also specify the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, Redemption Right
Event, dissolution, liquidation or winding up, as the case may be.

12.    Stock to be Reserved. The Corporation will at all times reserve and keep
available out of its authorized but unissued Common Stock solely for the purpose
of issuance upon the conversion of the Preferred Stock as herein provided, such
number of shares of Common Stock as shall then be issuable upon the conversion
of all outstanding shares or fractions of shares of Preferred Stock. All shares
of Common Stock which shall be so issued shall be duly and validly issued and
fully paid and nonassessable and free from all liens, duties and charges arising
out of or by reason of the issue thereof (including, without limitation, in
respect of taxes), shall be approved for listing on the New York Stock Exchange
(or any other national securities exchange on which the Common Stock is listed)
and, without limiting the generality of the foregoing, the Corporation covenants
that it will from time to time take all such action as may be requisite to
assure that the par value per share of the Common Stock is at all times equal to
or less than the effective Conversion Price. The Corporation will take all such
action within its control as may be necessary on its part to assure that all
such shares of Common Stock may be so issued without violation of any applicable
law or regulation, or of any requirements of any national securities exchange
upon which the Common Stock of the Corporation may be listed. The Corporation
will not take any action which results in any adjustment of the Conversion Price
if after such action the total number of shares of Common Stock issued and
outstanding and thereafter issuable upon exercise of all Options and conversion
of Convertible Securities, including upon conversion of the Preferred Stock,
would exceed the total number of shares of such class of Common Stock then
authorized by the Corporation’s Certificate of Incorporation.

13.    Effect of Reacquisition of Shares Upon Redemption, Repurchase, Conversion
or Otherwise. Shares of Preferred Stock that have been issued and reacquired in
any manner, whether by redemption, repurchase or otherwise or upon any
conversion of shares of Preferred Stock to Common Stock, shall thereupon be
retired and shall have the status of authorized and unissued shares of preferred
stock of the Corporation undesignated as to series, and may be redesignated as
any series of preferred stock of the Corporation and reissued.

14.    Issue Taxes and Fees. The issuance of certificates, if any, for shares of
Common Stock upon conversion of the Preferred Stock shall be made without charge
to the holders thereof for any (a) issuance tax, stamp tax, transfer tax, duty
or charge in respect thereof, provided that the Corporation shall not be
required to pay any tax, duty or charge which may be payable in

 

-17-



--------------------------------------------------------------------------------

respect of any transfer involved in the issuance and delivery of any certificate
in a name other than that of the holder of the Preferred Stock which is being
converted or (b) fees (including fees of the transfer agent or The Depository
Trust Company).

15.    Closing of Books. The Corporation will at no time close its transfer
books against the transfer of any Preferred Stock or of any shares of Common
Stock issued or issuable upon the conversion of any shares of Preferred Stock in
any manner which interferes with the timely conversion of such Preferred Stock;
provided, however, nothing herein shall be construed to prevent the Corporation
from setting record dates for the holders of its securities.

16.    Voting. In addition to any class voting rights provided by law and this
Certificate of Designation, the Holders of Series A Preferred Stock shall have
the right to vote together with the holders of Common Stock as a single class on
any matter on which the holders of Common Stock are entitled to vote (including
the election of directors). With respect to the voting rights of the Holders of
the Series A Preferred Stock, each Holder of Series A Preferred Stock shall be
entitled to cast one vote for each share of Common Stock that would be issuable
to such Holder upon the conversion of all the shares of Series A Preferred Stock
held by such Holder on the record date for the determination of stockholders
entitled to vote at a conversion rate the numerator of which is the Stated Value
(as adjusted for any subdivision by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise, as
contemplated in Section 9 hereof, occurring prior to such record date) and the
denominator of which is the Conversion Price. The Holders of shares of Series B
Preferred Stock shall not be entitled to vote on any matters submitted to a vote
of stockholders of the Corporation, except as otherwise provided herein or as
required by applicable law.

17.    Certain Restrictions.

(a)    In addition to any other vote of the Holders required by law or by the
Certificate of Incorporation, without the prior consent of the Required Holders
of the applicable series of Preferred Stock, given in person or by proxy, either
in writing or at a special meeting called for that purpose, at which meeting the
holders of the shares of such Preferred Stock shall vote together as a class,
the Corporation will not:

(i)    (x) authorize, create, designate, establish or issue (whether by merger
or otherwise) (A) an increased number of shares of such series of Preferred
Stock, or (B) any other class or series of capital stock ranking senior to or on
parity with such series of Preferred Stock as to dividends or upon liquidation
or (y) reclassify any shares of Common Stock into shares having any preference
or priority as to dividends or upon liquidation superior to or on parity with
any such preference or priority of such series of Preferred Stock;

(ii)    amend, restate, alter or repeal any of the rights, powers or preferences
of such series of Preferred Stock;

(iii)    amend, restate, alter or repeal the Certificate of Incorporation in a
manner which would adversely affect a Holder’s ability to, as applicable,
(A) transfer its shares of such series of Preferred Stock or Common Stock to any
person, (B) convert its shares of Series A Preferred Stock into Common Stock, or
(C) convert its shares of Series B Preferred Stock into shares of Series A
Preferred Stock; or

 

-18-



--------------------------------------------------------------------------------

(iv)    agree to do any of the foregoing.

(b)    The Corporation will not, directly or indirectly, declare or pay any
dividend or distribution on, or directly or indirectly purchase, redeem,
repurchase or otherwise acquire or permit any subsidiary of the Corporation to
redeem, repurchase or acquire, any Junior Securities, other than any
Participating Dividends actually paid upon all outstanding Preferred Stock,
without the consent of the holders of at least a majority of the
then-outstanding Series A Preferred Stock to the making of such dividend or
distribution.

18.    Corporate Opportunities. Notwithstanding anything contained in this
Certificate of Designations, each Holder may freely offer to any other Person or
effect on behalf of itself or any other Person any other investment or business
opportunity or prospective economic advantage (which may include investments or
activities relating to competitors of the Corporation), including those
competitive with the business of the Corporation, or other transactions in which
the Corporation, its subsidiaries, any Holder or any other stockholder of the
Corporation may have an interest or expectancy, including as a result of any
fiduciary duties applicable to such Person, in each case without any prior
notification or approval of the Corporation or its Board or stockholders.

19.    No Impairment. The Corporation will not, through any reorganization,
transfer of assets, consolidation, merger, scheme or arrangement, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Corporation but will at all time in good faith assist
in the carrying out of all the provisions herein and in the taking of all such
action as may be necessary or appropriate in order to protect the conversion
rights and liquidation preferences granted hereunder of the Holders against
impairment. Without limiting the generality of the foregoing, the Corporation
(i) shall not increase the par value of any shares of Common Stock or Preferred
Stock, as applicable, receivable upon conversion of the Preferred Stock above
the Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Corporation may validly and legally
issue fully paid and non-assessable shares of Common Stock or Preferred Stock,
as applicable, upon conversion of the Preferred Stock, and (iii) shall, so long
as any shares or fraction of a share of Preferred stock remain outstanding, take
all action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock or Preferred Stock, as applicable, solely for
the purpose of effecting the conversion of the Preferred Stock, 100% of the
number of shares of Common Stock or Preferred Stock, as applicable, issuable
upon conversion of the Preferred Stock then outstanding (without regard to any
limitations on conversion).

20.    No Waiver. Except as otherwise modified or provided for herein, the
Holders shall also be entitled to, and shall not be deemed to have waived, any
other applicable rights granted to such Holders under the Delaware General
Corporation Law.

21.    Amendment; Waiver. Any term of the Preferred Stock may be amended or
waived (including the adjustment provisions included in Section 9 hereof) upon
the written consent of the Corporation and the Holders of at least 66% of the
Preferred Stock then outstanding.

 

-19-



--------------------------------------------------------------------------------

22.    Action By Holders. Any action or consent to be taken or given by the
holders of the Preferred Stock may be given either at a meeting of the Holders
of the Preferred Stock called and held for such purpose or by written consent.

23.    Fractional Shares. Preferred Stock may be issued in fractions of a share
that shall entitle each Holder, in proportion to such Holder’s fractional
shares, to exercise voting rights, receive dividends, participate in
distributions and to have the benefit of all other rights of holders of
Preferred Stock, including all conversion and redemption rights.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed Certificate of Designations,
Preferences and Rights this [●] day of [●], 2017.

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC. By:  

 

Name:   Title:  

 

[Signature Page to Certificate of Designations, Preferences and Rights]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Superior Industries International, Inc.

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made as of [●], 2017 (the
“Effective Date”), between Superior Industries International, Inc., a Delaware
corporation (the “Company”), and TPG Growth III Sidewall, L.P. (the “Investor”).

WHEREAS, the Investor and the Company have entered into that certain Investment
Agreement, dated as of March 22, 2017 (the “Investment Agreement”), pursuant to
which Investor has agreed to purchase, subject to the satisfaction and/or waiver
of the conditions set forth therein, up to an aggregate of [●] shares of Series
A Perpetual Convertible Preferred Stock and up to [●] shares of Series B
Perpetual Convertible Preferred Stock, each par value $0.01 per share, of the
Company (collectively, the “Preferred Stock”); and

WHEREAS, it is a condition precedent to Investor’s obligation to purchase such
Preferred Stock that the Company enter into this Agreement with the Investor to
provide for certain rights and obligations of the Parties following the closing
of the transactions contemplated by the Investment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1.    Board of Directors.

(a)    Subject to the terms and conditions of this Agreement, from and after the
Effective Date and for so long as the Investor Amount is at least 50%:

(i)    the Investor shall have the right, but not the obligation, to designate
one person to be appointed or nominated, as the case may be, for election to the
Board (including any successor, each, a “Nominee”) by giving written notice to
the Company on or before the time such information is reasonably requested by
the Board or the Nominating and Corporate Governance Committee for inclusion in
a proxy statement for a meeting of stockholders provided to the Investor,
together with all information about the Nominee as shall reasonably requested by
the Board or the Nominating and Corporate Governance Committee in order to make
the determination referred to in Section 1(a)(iv); provided, however, the
initial Nominee shall be appointed as set forth in Section 1(a)(ii).1

(ii)    The Company and the Board shall take all necessary and desirable actions
such that, as of the Effective Date, [                    ] shall be appointed
as a Director.

 

 

1  NTD: Bylaws to be amended prior to closing, if necessary, to note that
inconsistent terms in section on stockholder nominations of directors are
subject to the terms of this agreement.



--------------------------------------------------------------------------------

(iii)    The Company will, as promptly as practicable, use its best efforts to
take all necessary and desirable actions (including, without limitation, calling
special meetings of the Board and the stockholders and recommending, supporting
and soliciting proxies) so that an Investor Director serves on the Board at all
times, subject to the Investor having designated a Nominee and providing the
information set forth in Section 1(a)(i).

(iv)    The Company shall, to the fullest extent permitted by applicable law,
use its best efforts to promptly take all actions necessary to ensure that:
(i) the Nominee is included in the Board’s slate of nominees to the stockholders
of the Company for each election of Directors; and (ii) the Nominee is included
in the proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the stockholders of the Company called
with respect to the election of members of the Board, and at every adjournment
or postponement thereof, and on every action or approval by written consent of
the stockholders of the Company or the Board with respect to the election of
members of the Board. Notwithstanding anything to the contrary herein, the
Investor shall not be entitled to designate any Nominee pursuant to Section
1.1(a)(i) to the Board if the Board or the Nominating and Corporate Governance
Committee reasonably determines that (i) the election of such Nominee to the
Board would cause the Company to not be in compliance with applicable law (but,
if the compliance relates to the lack of independence of the proposed Nominee,
only, after first increasing the size of the Board and appointing any necessary
independent Directors to fill such newly created vacancies) or (ii) such Nominee
has been involved in any of the events enumerated in Item 2(d) or (e) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under the
Securities Act (to the extent material to his or her ability or integrity to
serve as a Director) or is subject to any order, decree or judgment of any
Governmental Entity prohibiting service as a director of any public company. In
any such case described in clauses (i) or (ii) of the immediately preceding
sentence, upon receipt of written notice from the Company stating the reason for
such determination, which notice shall not be given more than three (3) days
after receipt by the Company of notice of the designation of the Nominee and
receipt of the information regarding such Nominee referenced in Section 1(a)(i),
the Investor shall withdraw the designation of such proposed Nominee and be
permitted to designate a replacement therefor (which replacement Nominee will
also be subject to the requirements of this Section 1(a)(iv). Subject to
applicable NYSE listing standards (or other applicable requirements of any
relevant stock exchange on which the Company’s equity securities are listed) or
applicable law, in no event shall any Nominee’s actual or potential lack of
independence resulting from its relationship with the Investor and the
Investor’s Affiliates be considered to disqualify such Nominee from being a
member of the Board pursuant to this Section 1(a). If requested by the
Nominating and Corporate Governance Committee, the Investor shall consult with
the Nominating and Corporate Governance Committee regarding its potential
Nominee prior to designating any Nominee pursuant to Section 1(a)(i) and shall
provide to the Nominating and Corporate Governance Committee such information
about the Nominee as shall be reasonably requested by the Nominating and
Governance Committee, including information of the type that the Nominating and
Corporate Governance Committee requests from the other directors of the Company.

 

2



--------------------------------------------------------------------------------

(v)    If a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of an Investor Director or for any other reason, the
Investor shall be entitled to designate such person’s successor, and the Company
will, as promptly as practicable following such designation, use its best
efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.

(vi)    If a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the Investor
shall be entitled to designate promptly another Nominee and the Company will
take all necessary and desirable actions within its control such that the
director position for which such Nominee was nominated shall not be filled
pending such designation or the size of the Board shall be increased by one and
such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.

(vii)    As promptly as reasonably practicable following the request of any
Investor Director, the Company shall enter into an indemnification agreement
with such Investor Director, in the form entered into with the other members of
the Board. The Company shall pay the reasonable, documented out-of-pocket
expenses incurred by the Investor Director in connection with his or her
services provided to or on behalf of the Company, including attending meetings
or events attended explicitly on behalf of the Company at the Company’s request;
provided that such payments shall be consistent with the Company’s policy for
paying such expenses of other directors of the Company.

(viii)    The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as an Investor Director serves as a Director of the
Company, maintain such coverage with respect to such Director; provided that
upon removal or resignation of such Director for any reason, the Company shall
take all actions reasonably necessary to extend such directors’ and officers’
liability insurance coverage for a period of not less than six (6) years from
any such event in respect of any act or omission occurring at or prior to such
event.

(ix)    For so long as any Investor Director serves as a Director of the
Company, the Company shall not amend, alter or repeal any right to
indemnification or exculpation covering or benefiting any Director nominated
pursuant to this Agreement as and to the extent consistent with applicable law,
including but not limited to Article Six of the Certificate of Incorporation of
the Company and Article X of the Bylaws (whether such right is contained in the
Certificate of Incorporation, Bylaws or another document) (except to the extent
such amendment or alteration permits the Company to provide broader
indemnification or exculpation rights on a retroactive basis than permitted
prior thereto).

(x)    The Investor Director shall recuse himself or herself from any decisions
of the Board in accordance with applicable law.

 

3



--------------------------------------------------------------------------------

(xi)    Upon the Investor Amount being less than 50%, the Investor shall cause
any Investor Director to tender his or her resignation from the Board.

(b)    Subject to the terms and conditions of this Agreement, from and after the
Effective Date and for so long as the Investor Amount is at least 10%, but less
than 50%, the Investor may designate one Board observer (a “Board Observer”) to
attend and participate in all meetings of the Board in a non-voting capacity. In
connection therewith, the Company shall simultaneously give such Board Observer
copies of all notices, consents, minutes and other materials, financial or
otherwise, which the Company provides to the Board, provided, however, that if
the Board Observer does not, upon the request of the Company, before attending
any meetings of the Board, execute and deliver to the Company an agreement to
abide by all Company policies applicable to members of the Board and a
confidentiality agreement reasonably acceptable to the Company, the Board
Observer may be excluded from access to any material or meeting or portion
thereof if the Board determines in good faith that such exclusion is reasonably
necessary to protect highly confidential proprietary information of the Company
or confidential proprietary information of third parties that the Company is
required to hold in confidence, or for other similar reasons. The Investor may
recall the Board Observer and designate a replacement Board Observer at any
time.

Section 2.    Information and Access. Following the Effective Date until the
Investor Amount is no longer at least 10%, the Company agrees to provide the
Investor with all information that would be provided to the Investor Director if
the Investor had a right to an Investor Director pursuant to Section 1 hereof,
including the following:

(a)    within 90 days after the end of each fiscal year of the Company, (i) an
audited, consolidated balance sheet of the Company and its subsidiaries as of
the end of such fiscal year and (ii) audited, consolidated statements of income,
comprehensive income, cash flows and changes in shareholders’ equity of the
Company and its subsidiaries for such fiscal year; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its annual report on Form 10-K for the applicable fiscal year
with the SEC;

(b)    within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, (i) an unaudited, consolidated balance sheet of the
Company and its subsidiaries as of the end of such fiscal quarter and
(ii) consolidated statements of income, comprehensive income and cash flows of
the Company and its subsidiaries for such fiscal quarter; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its quarterly report on Form 10-Q for the applicable fiscal
quarter with the SEC; and

(c)    access, to the extent requested by the Investor, to the offices and the
properties of the Company and its subsidiaries, including its and their books
and records, all upon reasonable notice and at such times and as often as the
Investor may reasonably request; provided that any access pursuant to this
Section 2(c) shall be conducted in a manner as not to interfere unreasonably
with the conduct of the business of the Company and its subsidiaries;

 

4



--------------------------------------------------------------------------------

provided that, the Company shall not be obligated to provide such access or
materials to the Investor to the extent the Company determines, in its
reasonable judgment, that doing so would (A) materially violate any applicable
law, judgment or contract or obligation of confidentiality owing to a third
party, (B) jeopardize the protection of an attorney-client privilege, attorney
work product protection or other similar legal privilege, (C) be materially
adverse to the interests of the Company or any of its subsidiaries in any
pending or threatened demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Entity or any
arbitration or mediation tribunal, or (D) expose the Company to risk of
liability for disclosure of personal information; provided that, in each case,
the Company shall use commercially reasonable efforts to provide the maximum
access such that clauses (A) through (D) do not apply. Notwithstanding anything
to the contrary in this Section 2, the Investor shall have the right to waive
its right to receive information and/or access under this Section 2 for such
period of time as the Investor may specify and, upon receipt of written notice
of such waiver, the Company agrees to no longer provide the Investor with
information and/or access for the duration of the period so specified.

Section 3.    Registration Rights.

(a)    Shelf Registration.

(i)    Filing. The Company shall file prior to the one year anniversary of the
Effective Date, a Registration Statement for a Shelf Registration on Form S-3
(the “Form S-3 Shelf”) or, if the Company is ineligible to use a Form S-3 Shelf,
a Registration Statement for a Shelf Registration on Form S-1 (the “Form S-1
Shelf,” and together with the Form S-3 Shelf (and any Subsequent Shelf
Registration), the “Shelf”) covering the resale of the Registrable Securities on
a delayed or continuous basis. The Company shall use reasonable best efforts to
cause the Shelf to become effective by the one year anniversary of the Effective
Date. The Shelf shall provide for the resale of Registrable Securities from time
to time, and pursuant to any method or combination of methods legally available
to, and requested by, the Investor. The Company shall maintain the Shelf in
accordance with the terms hereof, and shall prepare and file with the SEC such
amendments, including post-effective amendments, and supplements as may be
necessary to keep such Shelf effective and in compliance with the provisions of
the Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its reasonable best efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

(ii)    Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall use its commercially reasonable efforts to
as promptly as is reasonably practicable cause such Shelf to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement as a Shelf Registration (a “Subsequent Shelf
Registration”)

 

5



--------------------------------------------------------------------------------

registering the resale from time to time by the Investor thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof (it being agreed that the Subsequent Shelf Registration
shall be an Automatic Shelf Registration Statement if the Company is a
Well-Known Seasoned Issuer) and (ii) keep such Subsequent Shelf Registration
continuously effective and usable until there are no longer any Registrable
Securities. Any such Subsequent Shelf Registration shall be on Form S-3 to the
extent that the Company is eligible to use such form. Otherwise, such Subsequent
Shelf Registration shall be on another appropriate form and shall provide for
the registration of such Registrable Securities for resale by the Investor in
accordance with any reasonable method of distribution elected by the Investor.

(iii)    Requests for Underwritten Shelf Takedowns. At any time and from time to
time after the Shelf has been declared effective by the SEC, the Investor may
request to sell all or any portion of its Registrable Securities in an
underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”); provided that the Company shall only be
obligated to effect an Underwritten Shelf Takedown if such offering shall
include either (x) securities with a total offering price (including piggyback
shares and before deduction of underwriting discounts) reasonably expected to
exceed, in the aggregate, $50 million or (y) all remaining Registrable
Securities. All requests for Underwritten Shelf Takedowns shall be made by
giving written notice to the Company (the “Demand Shelf Takedown Notice”). Each
Demand Shelf Takedown Notice shall specify the approximate number of Registrable
Securities proposed to be sold in the Underwritten Shelf Takedown and the
expected price range (net of underwriting discounts and commissions) of such
Underwritten Shelf Takedown. The Investor shall have the right to select the
investment banker(s) and manager(s) to administer the offering (which shall
consist of one or more reputable nationally recognized investment banks),
subject to the Company’s prior approval which shall not be unreasonably
withheld, conditioned or delayed.

(b)    Demand Registration.

(i)    Requests for Registration. At any time after the Effective Date, the
Investor may request (i) registration under the Securities Act of all or any
portion of the Registrable Securities on Form S-3 or any similar short-form
registration (a “Short-Form Registration”), if available, and (ii) registration
under the Securities Act of all or any portion of the Registrable Securities
held by such Requesting Holder on Form S-1 or similar long-form registration (a
“Long-Form Registration”) if Short-Form Registration is not available (any
registration under this Section 3(b), a “Demand Registration”); provided, that
the Company shall only be obligated to effect an Underwritten Shelf Takedown if
such offering shall include either (x) securities with a total offering price
(including piggyback shares and before deduction of underwriting discounts)
reasonably expected to exceed, in the aggregate, $50 million or (y) all
remaining Registrable Securities. The Investor may request that any offering
conducted under a Long-Form Registration or a Short-Form Registration be
underwritten. All

 

6



--------------------------------------------------------------------------------

requests for Demand Registrations shall be made by giving written notice to the
Company (the “Demand Registration Notice”). Each Demand Registration Notice
shall specify (i) whether such Demand Registration shall be an underwritten
offering, (ii) the approximate number of Registrable Securities proposed to be
sold in the Demand Registration and (iii) the expected price range (net of
underwriting discounts and commissions) of such Demand Registration. The
Investor shall have the right to select the investment banker(s) and manager(s)
to administer the offering (which shall consist of one or more reputable
nationally recognized investment banks), subject to the approval of the Company,
which shall not be unreasonably withheld, conditioned or delayed.

(ii)    Demand Registration Effectiveness. A registration shall not count as one
of the permitted Demand Registrations until both (i) it has become effective
(unless such Demand Registration has not become effective due solely to the
fault of the Investor) and (ii) the Investor is able to register and sell
pursuant to such registration at least 80% of the Registrable Securities
requested to be included in such registration either at the time of the
registration or within 90 days thereafter; provided that a Demand Registration
which is withdrawn at the sole request of the Investor will count as a Demand
Registration unless the Company is reimbursed by the Investor for all
reasonable, documented out-of-pocket expenses incurred by the Company in
connection with such registration, including reasonable attorney and accounting
fees.

(iii)    Short-Form Registrations. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use an applicable short form.
The Company shall use its reasonable best efforts to make Short-Form
Registrations on Form S-3 (or any successor form) available for the sale of
Registrable Securities.

(iv)    Restrictions on Demand Registrations. The Investor shall be entitled to
request up to three Demand Registrations. In addition, the Company shall not be
obligated to effect more than two Demand Registrations in any twelve-month
period.

(c)    Piggyback Takedowns. Whenever the Company proposes to register any of its
securities, including a registration pursuant to any registration rights
agreement between Company and holders of its securities (a “Piggyback
Registration”), or proposes to offer any of its securities pursuant to a
registration statement in an underwritten offering under the Securities Act
(together with a Piggyback Registration, a “Piggyback Takedown”), the Company
shall give prompt written notice to the Investor of its intention to effect such
Piggyback Takedown. In the case of a Piggyback Takedown that is an underwritten
offering under a shelf registration statement, such notice shall be given not
less than ten Business Days prior to the expected date of commencement of
marketing efforts for such Piggyback Takedown. In the case of a Piggyback
Takedown that is an underwritten offering under a registration statement that is
not a shelf registration statement, such notice shall be given not less than ten
Business Days prior to the expected date of filing of such registration
statement. The Company shall, subject to the provisions of Section 3(d) below,
include in such Piggyback Takedown, as applicable, all Registrable Securities
requested to be included by the Investor within five Business Days after sending
the Company’s notice. Notwithstanding anything to the contrary contained herein:
(i) the Company may determine not to proceed with any Piggyback Takedown upon
written notice to the Investor; provided, however, that nothing in this clause
(i) shall impair the right of the

 

7



--------------------------------------------------------------------------------

Investor to request that such registration be effected pursuant to Section 3(a)
or 3(b); and (ii) the Investor may withdraw its request for inclusion by giving
written notice to the Company of its intention to withdraw that registration;
provided, however, that the withdrawal shall be irrevocable and after making the
withdrawal, the Investor shall no longer have any right to include its
Registrable Securities in that Piggyback Takedown. If any Piggyback Takedown is
an underwritten offering, the Company will have the sole right to select the
investment banker(s) and manager(s), acceptable to the Investor, for the
offering.

(d)    Priority.

(i)    Priority on Primary Offerings and Offerings Initiated by Holders of Other
Registration Rights. If the Company determines, and if ratified in writing,
after consultation with the managing underwriter in any underwritten Piggyback
Takedown that was not initiated by the Investor pursuant to this Agreement, that
less than all of the Registrable Securities requested to be included in such
underwritten offering can be sold in an orderly manner within a price range
acceptable to the Company or the holders of the Company’s securities demanding
such Piggyback Takedown pursuant to registration rights granted to other holders
of the Company’s securities, as applicable, then the Company shall include in
such underwritten Piggyback Registration the number which can be so sold in the
following order of priority:

(A) first, the securities the Company and/or the holders of the Company’s
securities demanding such Piggyback Takedown pursuant to registration rights
granted to such holders propose to sell;

(B) second, the Registrable Securities requested to be included in such
Piggyback Registration by the Investor; and

(C) third, other securities requested to be included in such underwritten
Piggyback Takedown.

(ii)    Priority on Offerings Initiated by the Investor. In any underwritten
offering initiated by the Investor pursuant to this Agreement if the Investor
determines, after consultation with the Company and the managing underwriter in
such offering, that less than all of the securities of the Company requested to
be included in such underwritten offering, other than Registrable Securities,
can be sold in an orderly manner within a price range acceptable to the
Investor, then the Company shall include in such underwritten offering the
number which can be so sold in the following order of priority:

(A) first, the Registrable Securities requested to be included in accordance
with this Agreement by the Investor;

(B) second, the securities the Company and the holders entitled to participate
in such Piggyback Takedown pursuant to registration rights granted to other
holders of the Company’s securities, pro rata on the basis of the number of
shares of Common Stock owned by such holders; and

 

8



--------------------------------------------------------------------------------

(C) third, other securities requested to be included in such underwritten
offering.

(e)    Company Undertakings. Whenever Registrable Securities are registered or
sold pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities as soon as reasonably practicable in accordance with the intended
method of disposition thereof and pursuant thereto the Company shall as
expeditiously as possible:

(i)    before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, at the Company’s expense, furnish to the Investor copies of
all such documents, other than documents that are incorporated by reference,
proposed to be filed and such other documents reasonably requested by the
Investor, which documents shall be subject to the review and comment of the
counsel to the Investor;

(ii)    notify the Investor of the effectiveness of each Registration Statement
and prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period ending on
the date on which all Registrable Securities have been sold under such
Registration Statement or have otherwise ceased to be Registrable Securities,
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;

(iii)    furnish to the Investor, and the managing underwriters, without charge,
such number of copies of the applicable Registration Statement, each amendment
and supplement thereto, the Prospectus included in such Registration Statement
(including each preliminary Prospectus, final Prospectus, and any other
Prospectus (including any Prospectus filed under Rule 424, Rule 430A or Rule
430B promulgated under the Securities Act and any “issuer free writing
prospectus” as such term is defined under Rule 433 promulgated under the
Securities Act)), all exhibits and other documents filed therewith and such
other documents as such seller or such managing underwriters may reasonably
request including in order to facilitate the disposition of the Registrable
Securities owned by such seller, and upon request, a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other Governmental Entity relating to such offer;

(iv)    use its commercially reasonable efforts (x) to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests, (y) to keep such registration
or qualification in effect for so long as such Registration Statement remains in
effect, and (z) to do any and all other acts and things which may be reasonably
necessary or advisable to enable the Investor to consummate the disposition in
such jurisdictions of the Registrable Securities owned by it (provided that the
Company shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

 

9



--------------------------------------------------------------------------------

(v)    notify the Investor and its counsel and the managing underwriters: (x) at
any time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act, (A) upon discovery that, or
upon the happening of any event as a result of which, such Registration
Statement, or the Prospectus or Free Writing Prospectus relating to such
Registration Statement, or any document incorporated or deemed to be
incorporated therein by reference contains an untrue statement of a material
fact or omits any fact necessary to make the statements in the Registration
Statement or the Prospectus or Free Writing Prospectus relating thereto not
misleading or otherwise requires the making of any changes in such Registration
Statement, Prospectus, Free Writing Prospectus or document, and, at the request
of the Investor, the Company shall promptly prepare a supplement or amendment to
such Prospectus or Free Writing Prospectus, furnish a reasonable number of
copies of such supplement or amendment to the Investor its counsel and the
managing underwriters and file such supplement or amendment with the SEC so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such Prospectus or Free Writing Prospectus as so amended or supplemented shall
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) as soon as the
Company becomes aware of any comments or inquiries by the SEC or any requests by
the SEC or any Federal or state Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or Free Writing
Prospectus covering Registrable Securities or for additional information
relating thereto, (C) as soon as the Company becomes aware of the issuance or
threatened issuance by the SEC of any stop order suspending or threatening to
suspend the effectiveness of a Registration Statement covering the Registrable
Securities or (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; (y) when each Registration
Statement or any amendment thereto has been filed with the SEC and when each
Registration Statement or the related Prospectus or Free Writing Prospectus or
any Prospectus supplement or any post-effective amendment thereto has become
effective; and (z) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
contemplated by Section 3(e)(viii) below relating to any applicable offering
cease to be true and correct.

(vi)    use its best efforts to cause all such Registrable Securities (x) to be
listed on the NYSE (or such other national securities exchange on which shares
of the Common Stock are then listed), (y) if the Common Stock is not then listed
on the NYSE, to, as promptly as practicable, and in no event later than the date
that is six months following the Effective Date, be listed on the NYSE or
another national securities exchange, and (z) to be registered with or approved
by such other Governmental Entities or authorities as may be necessary to enable
the Investor to consummate the disposition of the Registrable Securities;

 

10



--------------------------------------------------------------------------------

(vii)    provide and cause to be maintained a transfer agent and registrar for
all such Registrable Securities from and after the effective date of the
applicable Registration Statement;

(viii)    enter into and perform under such customary agreements (including
underwriting agreements in customary form, including customary representations
and warranties and provisions with respect to indemnification and contribution)
and take all such other actions as the Investor or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split, a combination of
shares, or other recapitalization) and provide reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and
analyst or investor presentations and such other selling or other informational
meetings organized by the underwriters, if any, to the extent reasonably
requested by the lead or managing underwriters, with all out-of-pocket costs and
expenses incurred by the Company or such officers in connection with such
attendance and participation to be paid by the Company;

(ix)    for a reasonable period prior to the filing of any Registration
Statement or the commencement of marketing efforts for a Shelf Takedown, as
applicable, pursuant to this Agreement, make available for inspection and
copying by the Investor and its counsel, any underwriter participating in any
disposition pursuant to such Registration Statement or Shelf Takedown, as
applicable, and any other attorney, accountant or other agent retained by the
Investor or underwriter, all financial and other records and pertinent corporate
documents of the Company, and cause the Company’s officers, directors, employees
and independent accountants to supply all information and participate in any due
diligence sessions reasonably requested by the Investor, underwriter, attorney,
accountant or agent in connection with such Registration Statement or Shelf
Takedown, as applicable, provided that recipients of such financial and other
records and pertinent corporate documents agree in writing to keep the
confidentiality thereof pursuant to a written agreement reasonably acceptable to
the Company and the applicable underwriter (which shall contain customary
exceptions thereto);

(x)    permit the Investor and its counsel, any underwriter participating in any
disposition pursuant to a Registration Statement, and any other attorney,
accountant or other agent retained by the Investor or underwriter, to
participate (including, but not limited to, reviewing, commenting on and
attending all meetings) in the preparation of such Registration Statement and
any Prospectus supplements relating to a Shelf Takedown, if applicable;

(xi)    in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any security included in such Registration Statement for sale
in any jurisdiction, the Company shall use its commercially reasonable efforts
promptly to (x) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of such order and (y) obtain the
withdrawal of any order suspending or preventing the use of any related
Prospectus or Free Writing Prospectus or suspending qualification of any
Registrable Securities included in such Registration Statement for sale in any
jurisdiction at the earliest practicable date;

 

11



--------------------------------------------------------------------------------

(xii)    obtain and furnish to the Investor a signed counterpart of (w) a
customary cold comfort and bring down letter from the Company’s independent
public accountants, (x) a customary legal opinion of counsel to the Company
addressed to the relevant underwriters and/or the Investor, in each case in
customary form and covering such matters of the type customarily covered by such
letters as the managing underwriters and/or the Investor reasonably request,
(y) a negative assurances letter of counsel to the Company in customary form and
covering such matters of the type customarily covered by such letters as the
managing underwriters and/or the Investor, and (z) customary certificates
executed by authorized officers of the Company as may be requested by the
Investor or any underwriter of such Registrable Securities included in such
Shelf Takedown;

(xiii)    with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Investor, which Free Writing Prospectuses or other materials
shall be subject to the review of its counsel;

(xiv)    provide or maintain a CUSIP number for the Registrable Securities prior
to the effective date of the first Registration Statement including Registrable
Securities;

(xv)    promptly notify in writing the Investor, the sales or placement agent,
if any, therefor and the managing underwriters of the securities being sold,
(x) when such Registration Statement or related Prospectus or Free Writing
Prospectus or any Prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to any such Registration Statement or any
post-effective amendment, when the same has become effective and (y) of any
written comments by the SEC and by the blue sky or securities commissioner or
regulator of any state with respect thereto;

(xvi)    (v) prepare and file with the SEC such amendments and supplements to
each Registration Statement as (A) reasonably requested by the Investor (to the
extent such request related to information relating to it) or (B) may be
necessary to comply with the provisions of the Securities Act, including
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective for the applicable time
period required hereunder, and if applicable, file any Registration Statements
pursuant to Rule 462(b) promulgated under the Securities Act; (w) cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) promulgated under the Securities Act; (x) comply with the
provisions of the Securities Act and the Exchange Act and any applicable
securities exchange or other recognized trading market with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with

 

12



--------------------------------------------------------------------------------

the intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented;
(y) provide additional information related to each Registration Statement as
requested by, and obtain any required approval necessary from, the SEC or any
Federal or state Governmental Entity; and (z) respond promptly to any comments
received from the SEC and request acceleration of effectiveness promptly after
it learns that the SEC will not review the Registration Statement or after it
has satisfied comments received from the SEC;

(xvii)    cooperate with the Investor and each underwriter participating in the
disposition of such Registrable Securities and underwriters’ counsel in
connection with any filings required to be made with FINRA, including using
commercially reasonable efforts to obtain FINRA’s pre-clearance and pre-approval
of the Registration Statement and applicable Prospectus upon filing with the
SEC;

(xviii)    within the deadlines specified by the Securities Act, make all
required filing fee payments in respect of any Registration Statement or
Prospectus used under this Agreement (and any offering covered thereby);

(xix)    if requested by the Investor or the managing underwriters, promptly
include in a Prospectus supplement or amendment such information as the Investor
or managing underwriters may reasonably request, including in order to permit
the intended method of distribution of such securities, and make all required
filings of such Prospectus supplement or such amendment as soon as reasonably
practicable after the Company has received such request;

(xx)    in the case of certificated Registrable Securities, cooperate with the
Investor and the managing underwriters to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from the Investor
that the Registrable Securities represented by the certificates so delivered by
the Investor will be transferred in accordance with the Registration Statement,
and enable such Registrable Securities to be in such denominations and
registered in such names as the Investor or managing underwriters may reasonably
request at least two Business Days prior to any sale of Registrable Securities;
and

(xxi)    use its commercially reasonable efforts to take all other actions
necessary to effect the registration and sale of the Registrable Securities
contemplated hereby.

(f)    Registration Expenses. All Registration Expenses shall be borne by the
Company. For the avoidance of doubt, subject to the proviso in Section 3(b)(ii),
all Registration Expenses in connection with any registration initiated as a
Demand Registration shall be borne by the Company regardless of whether or not
such registration has become effective and whether or not such registration has
counted as one of the permitted Long-Form Registrations pursuant to Section
3(b). All Selling Expenses relating to Registrable Securities registered shall
be borne by the Investor.

 

13



--------------------------------------------------------------------------------

(g)    Indemnification and Contribution.

(i)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor and its Affiliates, directors, officers, employees,
members, managers and agents and each Person who controls the Investor within
the meaning of either the Securities Act or the Exchange Act, to the fullest
extent permitted by applicable law, from and against any losses, claims,
expenses, damages and liabilities or whatever kind (including legal or other
expenses reasonably incurred in connection with investigating, preparing or
defending same and the cost of enforcing any right to indemnification hereunder)
(collectively, “Losses”) to which they or any of them may become subject insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(x) any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement as originally filed or in any amendment
thereof, or the Disclosure Package, or any preliminary, final or summary
Prospectus or Free Writing Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (y) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other federal law, any state or foreign
securities law, or any rule or regulation promulgated under of the foregoing
laws, relating to the offer or sale of the Registrable Securities, and in any
such case, the Company agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating, preparing or defending any such Loss, claim,
damage, liability, action or investigation (whether or not the indemnified party
is a party to any proceeding); provided, however, that the Company will not be
liable in any case to the extent that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information relating to the Investor furnished to the Company by or on behalf of
the Investor specifically for inclusion therein, including any notice and
questionnaire. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.

(ii)    Indemnification by the Investor. The Investor agrees to indemnify and
hold harmless the Company and each of its Affiliates, directors, employees,
members, managers and agents and each Person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the fullest extent
permitted by applicable law, from and against any and all Losses to which they
or any of them may become subject insofar as such Losses arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement as originally filed or in any amendment
thereof, or in the Disclosure Package or any Investor Free Writing Prospectus,
preliminary, final or summary Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that any such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in any written information relating to the Investor furnished to the
Company by or on behalf the

 

14



--------------------------------------------------------------------------------

Investor specifically for inclusion therein; provided, however, that the total
amount to be indemnified by the Investor pursuant to this Section 3(h)(ii) shall
be limited to the net proceeds (after deducting underwriters’ discounts and
commissions) received by such the Investor in the offering to which such
Registration Statement or Prospectus relates; provided further that the Investor
shall not be liable in any case to the extent that prior to the filing of any
such Registration Statement or Disclosure Package, or any amendment thereof or
supplement thereto, it has furnished in writing to the Company, information
expressly for use in, and within a reasonable period of time prior to the
effectiveness of such Registration Statement or Disclosure Package, or any
amendment thereof or supplement thereto which corrected or made not misleading
information previously provided to the Company. This indemnity agreement will be
in addition to any liability which the Investor may otherwise have.

(iii)    Notification. If any Person shall be entitled to indemnification under
this Section 3(h) (each, an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party required to provide indemnification (each, an
“Indemnifying Party”) of any claim or of the commencement of any proceeding as
to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this Section 3(h)(iii)) be liable to such Indemnified Party hereunder for
any legal expenses and other expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof; provided, however, that an
Indemnified Party shall have the right to employ separate counsel in any such
claim or litigation, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless the Indemnifying Party shall have
failed within a reasonable period of time to assume such defense and the
Indemnified Party is or would reasonably be expected to be materially prejudiced
by such delay. The failure of any Indemnified Party to give notice as provided
herein shall relieve an Indemnifying Party of its obligations under this Section
3(h) only to the extent that the failure to give such notice is materially
prejudicial or harmful to such Indemnifying Party’s ability to defend such
action. No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the prior written consent of each Indemnified Party (which
consent shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. The
indemnity agreements contained in this Section 3(h) shall not apply to amounts
paid in settlement of any claim, loss, damage, liability or action if such
settlement is effected without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed. The
indemnification set forth in this Section 3(h) shall be in addition to any other
indemnification rights or agreements that an Indemnified Party may have. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the

 

15



--------------------------------------------------------------------------------

fees and expenses of more than one counsel for all parties indemnified by such
Indemnifying Party with respect to such claim, unless in the reasonable judgment
of any Indemnified Party a conflict of interest may exist between such
Indemnified Party and any other Indemnified Parties with respect to such claim.

(iv)    Contribution. If the indemnification provided for in this Section 3(h)
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any Losses or action
referred to therein, then, subject to the limitations contained in this Section
3(h), the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such Losses or action in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party, on the one hand, and
the Indemnified Party, on the other, in connection with the actions, statements
or omissions that resulted in such Losses or action, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party,
on the one hand, and the Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by such Indemnifying Party or such Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
Company and the Investor agree that it would not be just and equitable if
contribution pursuant to this Section 3(h)(iv) was determined solely upon pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
sentence of this Section 3(h)(iv). Notwithstanding the foregoing, the amount the
Investor will be obligated to contribute pursuant to this Section 3(h)(iv) will
be limited to an amount equal to the net proceeds received by the Investor in
respect of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(h)    Rule 144. With a view to making available to the Investor the benefits of
Rule 144 promulgated under the Securities Act, the Company covenants that it
will (x) make available information necessary to comply with Rule 144, if
available with respect to resales of the Registrable Securities under the
Securities Act, at all times, and (y) take such further action as the Investor
may reasonably request, all to the extent required from time to time to enable
it to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act (if available with respect to resales of the Registrable
Securities), as such rule may be amended from time to time. Upon the reasonable
request of the Investor, the Company will deliver to it a written statement as
to whether it has complied with such information requirements, and, if not, the
specific reasons for non-compliance.

 

16



--------------------------------------------------------------------------------

Section 4.    Preemptive Rights.

(a)    For the purposes of this Section 4, “Excluded Issuance” shall mean
(i) the issuance of shares of any Equity Securities (including upon exercise of
options) to directors, officers, employees, consultants or other agents of the
Company as approved by the Board in connection with their employment or
performance of services, (ii) the issuance of any Equity Securities in
connection with any “business combination” (as defined in the rules and
regulations promulgated by the SEC) or otherwise in connection with bona fide
acquisitions of securities or substantially all of the assets of another Person,
business unit, division or business, in each case, to the sellers in such
transaction as consideration thereof, (iii) the issuance of any securities
pursuant to the conversion, redemption or exchange of Preferred Stock issued to
the Investor and (iv) the issuance of any shares of a subsidiary of the Company
to the Company or a wholly owned subsidiary of the Company.

(b)    For so long as the Investor Amount is at least 50%, if the Company
proposes to issue Equity Securities of any kind, other than in an Excluded
Issuance, then the Company shall:

(i)    give written notice to the Investor no less than five (5) Business Days
prior to the closing of such issuance or, if the Company reasonably expects such
issuance to be completed in less than five (5) Business Days, such shorter
period (which shall be as given as promptly as commercially practicable but in
any event not less than three (3) Business Days prior to such closing), setting
forth in reasonable detail (A) the designation and all of the material terms and
provisions of the securities proposed to be issued (the “Proposed Securities”),
including, to the extent applicable, the voting powers, preferences and relative
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof and interest rate and maturity, (B) the
price and other terms of the proposed sale of such securities and (C) the amount
of such securities proposed to be issued; provided that, following the delivery
of such notice, the Company shall deliver to the Investor any such information
the Investor may reasonably request in order to evaluate the proposed issuance,
except that, in connection with a public offering, the Company shall not be
required to deliver any information that has not been or will not be provided or
otherwise made available to the proposed purchasers of the Proposed Securities;
and

(ii)    offer to issue and sell to the Investor, on such terms as the Proposed
Securities are issued and upon full payment by the Investor, a portion of the
Proposed Securities equal to a percentage determined by dividing: (x) the number
of shares of Common Stock beneficially owned, on an as-converted basis, by the
Investor, by (y) the total number of shares of Common Stock outstanding
immediately prior to the issuance of the Proposed Securities, on an as-converted
basis.

(c)    The Investor will have the option exercisable by written notice to the
Company, to accept the Company’s offer and commit to purchase any or all of the
Equity Securities offered to be sold, which notice must be given on or prior to
the Business Day immediately prior to the date of the closing of the issuance of
such Equity Securities (or, if notice of all such terms has not been given prior
to the Business Day immediately prior to the such

 

17



--------------------------------------------------------------------------------

closing date, at any time prior to such closing date) (the failure of the
Investor to respond within such time period shall be deemed a waiver of its
rights under this Section 4 with respect to the applicable issuance of Equity
Securities). Such notice to the Company shall constitute a binding commitment by
the Investor to purchase the amount of Equity Securities so specified at the
price and other terms set forth in the Company’s notice to the Investor. The
closing of the exercise of such subscription right shall take place
simultaneously with the closing of the sale of the Proposed Securities giving
rise to such subscription right; provided, however, that the closing of any
purchase by the Investor may be extended beyond the closing of the sale of the
Proposed Securities giving rise to such preemptive right to the extent necessary
to (i) obtain required approvals from any Governmental Entity or (ii) permit the
Investor to receive proceeds from calling capital pursuant to commitments made
by its (or its Affiliated investment funds’) limited partners. Upon the
expiration of the offering period described above, the Company will be free to
sell such Proposed Securities that the Investor has not elected to purchase
during the 120 days following such expiration on terms and conditions no more
favorable to the purchasers thereof than those offered to the Investor in the
notice delivered in accordance with this Section 4. Any Proposed Securities
offered or sold by the Company after such 120-day period must be reoffered to
issue or sell to the Investor pursuant to this Section 4.

(d)    The election by the Investor not to exercise its subscription rights
under this Section 4 in any one instance shall not affect its right as to any
subsequent proposed issuance.

(e)    If the proposed issuance by the Company of securities which gave rise to
the exercise by the Investor of its preemptive rights pursuant to this Section 4
shall be terminated or abandoned by the Company without the issuance of any
securities, then the purchase rights of the Investor pursuant to this Section 4
shall also terminate as to such proposed issuance by the Company (but not any
subsequent or future issuance), and any funds in respect thereof paid to the
Company by the Investor in respect thereof shall be refunded in full.

(f)    In the case of an issuance subject to this Section 4 for consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair market value
thereof as reasonably determined in good faith by the Board.

Section 5.    Transfer Restrictions.

(a)    During the period commencing on the Effective Date and continuing until
the calendar date that is one year following the Effective Date, the Investor
shall not Transfer any Preferred Stock or any securities into which Preferred
Stock is convertible into, redeemable for or exchangeable for Preferred Stock,
including Common Stock, whether now owned or hereinafter acquired, owned
directly by the Investor or with respect to which the Investor has beneficial
ownership within the rules and regulations of the SEC (collectively, the
“Restricted Shares”), except in the event the Company otherwise agrees by
written consent or pursuant to a Transfer permitted by Section 5(b). Following
the expiration of the one-year period referenced in the preceding sentence, and
notwithstanding the provisions of Section 5(b), the Investor may not Transfer
any Preferred Stock or any securities into which Preferred Stock is convertible
into, redeemable for or exchangeable for Preferred Stock, including Common
Stock, to (i) any Competitor or (ii) any Person that would, to the Investor’s
knowledge, hold 25% or more of the Common Stock (on an as-converted basis) as a
result of such transfer.

 

18



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary set forth in this Section 5, the
Investor may Transfer Restricted Shares (i) as a bona fide gift; (ii) to any
trust or entity wholly owned by one or more trusts for the direct or indirect
benefit of (A) the Investor or its stockholders, partners, members or
beneficiaries or (B) of any individual related to the stockholders, partners,
members or beneficiaries of the Investor, by blood, marriage or adoption and not
more remote than first cousin; (iii) to any wholly-owned subsidiary of the
Investor, or to the Affiliates, stockholders, partners, members or beneficiaries
of the Investor; or (iv) pursuant to any take-over bid, offer, acquisition, sale
or merger involving the Company involving all or substantially all of the Common
Stock; provided that in each case such distributees or transferees agree to be
bound by the terms and restrictions set forth in this Agreement.

(c)    In connection with any Shelf Takedown, the Company shall not effect any
public sale or distribution of its Equity Securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-8 or Form S-4 under the Securities Act), and
shall cause its officers and directors not to Transfer any Equity Securities,
except in the event the underwriters managing the Demand Registration or Shelf
Takedown consent to such shorter period, during the seven days prior to and the
90-day period beginning on the date of pricing of such Demand Registration or
Shelf Takedown or such other period provided in the underwriting, placement or
similar agreement executed in connection with such Demand Registration or Shelf
Takedown.

Section 6.    Additional Agreements.

(a)    For so long as the Investor Amount is at least 50%, the Company shall not
adopt any plan of liquidation, dissolution or winding up of the Company or file
any voluntary petition for bankruptcy, receivership or similar proceedings
unless holders of at least a majority the outstanding Preferred Stock, voting
together as a single class, consent thereto.

(b)    The Company agrees to use its reasonable best efforts to hold a special
meeting of the Company’s stockholders to approve (i) the conversion of the
Series B Preferred Stock into Series A Perpetual Convertible Preferred Stock or
(ii) the issuance of additional shares of Series A Perpetual Convertible
Preferred Stock pursuant to the Certificate of Designations, Preferences and
Rights of such series, as applicable, within 120 days following the Effective
Date and the proxy statement related to such special meeting will include the
Board’s recommendation that the stockholders of the Company vote in favor of
such proposal. If the stockholders of the Company do not approve such
conversion, the Company will use its reasonable best efforts to obtain
stockholder approval at the next annual meeting of stockholders and each
subsequent annual meeting thereafter.

(c)    At all times while the Investor Amount is greater than 10%, without the
prior approval of the Company, or as otherwise expressly permitted by this
Agreement, the Investor shall not, directly or indirectly, and shall cause its
Affiliates not to acquire, offer to acquire, agree to acquire or make a public
proposal to acquire, by purchase or otherwise, any Equity Securities of the
Company or any of its subsidiaries, any securities convertible into or

 

19



--------------------------------------------------------------------------------

exchangeable for any Equity Securities of the Company, or any right to vote or
to direct the voting of any Equity Securities of the Company; provided that the
restrictions in this clause (i) shall not apply to (x) purchases or acquisitions
permitted by Section 5(b), (y) acquisitions of Equity Securities of the Company
issued in connection with stock dividends, stock splits, recapitalizations or
similar transactions (including any Equity Securities issued as a dividend,
coupon or other distribution on shares of the Preferred Stock) and (z) issuances
by the Company of Equity Securities of the Company or options, warrants or other
rights to acquire Equity Securities of the Company (or the exercise thereof) to
any Director, as compensation for his or her membership on the Board.

Section 7.    Definitions.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Securities Exchange Act of 1934, as amended.

“Board” means the board of directors of the Company.

“Board Observer” has the meaning set forth in Section 1(b).

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.

“Bylaws” means the Company’s Bylaws, as in effect on the date hereof, as the
same may be amended from time to time.

“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
as in effect on the date hereof, as the same may be amended from time to time.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Competitor” means any Person engaged primarily in the business of designing and
manufacturing wheels for sale to automobile and light truck original equipment
manufacturers.

 

20



--------------------------------------------------------------------------------

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.

“Demand Registration” has the meaning specified in Section 3(b)(i).

“Demand Registration Notice” has the meaning specified in Section 3(b)(i).

“Demand Shelf Takedown Notice” has the meaning specified in Section 3(a)(iii).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) the price to the public and the number of
securities included in the offering; (iii) each Free Writing Prospectus and
(iv) all other information that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation, or removal.

“Effective Date” has the meaning set forth in the preamble.

“Equity Security” means (a) any Common Stock, preferred stock or other Voting
Stock, (b) any securities of the Company convertible into or exchangeable for
Common Stock, preferred stock or other Voting Stock or (c) any options, rights
or warrants (or any similar securities) issued by the Company to acquire Common
Stock, preferred stock or other Voting Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1 Shelf” has the meaning specified in Section 3(a)(i).

“Form S-3 Shelf” has the meaning specified in Section 3(a)(i).

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Governmental Entity” means any federal, state, provincial, local or foreign
governmental, administrative or regulatory (including any stock exchange)
authority, agency, court, instrumentality, binding arbitration body, commission
or other entity or self-regulatory organization.

“Indemnified Party” has the meaning specified in Section 3(g)(iii).

“Indemnifying Party” has the meaning specified in Section 3(g)(iii).

 

21



--------------------------------------------------------------------------------

“Investment Agreement” has the meaning specified in the Recitals.

“Investor” has the meaning set forth in the preamble.

“Investor Amount” means: (i) while the Preferred Stock is outstanding, the
percentage of shares of the outstanding Preferred Stock issued on the Effective
Date held by the Investor and its Affiliates, which shall include any other
equity securities of the Company issued to the Investor upon the exchange,
redemption or conversion of its shares of Preferred Stock, counted as if such
shares of other equity securities were shares of Preferred Stock calculated
based on the exchange, redemption or conversion rate, as applicable; and (ii) if
no Preferred Stock is outstanding, the percentage of shares of Common Stock held
by the Investor and its Affiliates.

“Investor Director” means an individual elected to the Board that has been
nominated by the Investor pursuant to this Agreement.

“Investor Free Writing Prospectus” means each Free Writing Prospectus prepared
by or on behalf of the Investor or used or referred to by the Investor in
connection with the offering of Registrable Securities.

“Long-Form Registration” has the meaning specified in Section 3(b)(i).

“Losses” has the meaning specified in Section 3(g)(i).

“NYSE” means the New York Stock Exchange.

“Nominee” has the meaning set forth in Section 1(a)(i).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Entity or any department, agency
or political subdivision thereof.

“Piggyback Registration” has the meaning specified in Section 3(c).

“Piggyback Takedown” has the meaning specified in Section 3(c).

“Preferred Stock” has the meaning specified in the Recitals.

“Proposed Securities” has the meaning specified in Section 4(b)(i).

“Prospectus” means the prospectus used in connection with a Registration
Statement.

“Registrable Securities” means at any time any shares of Preferred Stock, Common
Stock, or any other securities of the Company for which Preferred Stock may be
converted, redeemed or exchanged, held or beneficially owned the Investor or its
transferees in accordance with Section 8; provided, however, that as to any
Registrable Securities, such

 

22



--------------------------------------------------------------------------------

securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (x) the date on which such securities are disposed of pursuant to an
effective registration statement under the Securities Act; (y) the date on which
such securities are disposed of pursuant to Rule 144 (or any successor
provision) promulgated under the Securities Act; and (z) the date on which such
securities cease to be outstanding.

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including:

(i)    stock exchange, SEC, FINRA and other registration and filing fees,

(ii)    all fees and expenses incurred in connection with complying with any
securities or blue sky laws (including fees, charges and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities),

(iii)    all printing, messenger and delivery expenses,

(iv)    the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including any expenses arising from any
special audits or “comfort letters” required in connection with or incident to
any sale of Registrable Securities pursuant to a registration),

(v)    the fees and expenses incurred in connection with the listing of the
Registrable Securities on NASDAQ (or any other national securities exchange),

(vi)    the fees and expenses incurred in connection with any “road show” for
underwritten offerings, including travel expenses, and

(vii)    reasonable and documented out-of-pocket fees, charges and disbursements
of counsel to the Investor, including, for the avoidance of doubt, any expenses
of counsel Investor in connection with the filing or amendment of any
Registration Statement, Prospectus or Free Writing Prospectus hereunder;

provided that in no instance shall Registration Expenses include Selling
Expenses.

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

“Restricted Shares” has the meaning specified in Section 5(a).

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

23



--------------------------------------------------------------------------------

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Investor and legal expenses not included within the definition of
Registration Expenses.

“Shelf” has the meaning specified in Section 3(a)(i).

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.

“Short-Form Registration” has the meaning specified in Section 3(b)(i).

“Subsequent Shelf Registration” has the meaning specified in Section 3(a)(ii).

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

“Underwritten Shelf Takedown” has the meaning specified in Section 3(a)(iii).

“Voting Stock” means any securities of the Company having the right to vote
generally in any election of Directors.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

Section 8.    Assignment; Benefit of Parties; Transfer. The rights of the
Investor hereunder may be transferred, assigned, or otherwise conveyed on a pro
rata basis in connection with any transfer, assignment, or other conveyance of
Registrable Securities to any transferee or assignee (other than a transfer
pursuant to a registration statement or under Rule 144 promulgated under the
Securities Act); provided that all of the following additional conditions are
satisfied with respect to any transfer, assignment or conveyance of rights
hereunder: (a) such transfer or assignment is effected in accordance with
applicable securities laws; (b) such transferee or assignee agrees in writing to
become subject to the terms of this Agreement by executing a joinder or similar
document; and (c) the Company is given written notice by such Person of such
transfer or assignment, stating the name and address of the transferee or
assignee, identifying the Registrable Securities with respect to which such
rights are being transferred or assigned. Any transfer, assignment or other
conveyance of the rights of the Investor in breach of this Agreement shall be
void and of no effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, legal
representatives and assignees for the uses and purposes set forth and referred
to herein. Nothing herein contained shall confer or is intended to confer on any
third party or entity that is not a party to this Agreement any rights under
this Agreement.

 

24



--------------------------------------------------------------------------------

Section 9.    Remedies. The Company and the Investor shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in their favor. The parties hereto agree and acknowledge
that a breach of this Agreement would cause irreparable harm and money damages
would not be an adequate remedy for any such breach and that, in addition to
other rights and remedies hereunder, the Company and the Investor shall be
entitled to specific performance and/or injunctive or other equitable relief
(without posting a bond or other security) from any court of law or equity of
competent jurisdiction in order to enforce or prevent any violation of the
provisions of this Agreement.

Section 10.    Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the Company and the Investor at the
addresses set forth below. Notices shall be deemed to have been given hereunder
when delivered personally, three days after deposit in the U.S. mail and one day
after deposit with a reputable overnight courier service.

If, to the Company, to:

Superior Industries International, Inc.

26600 Telegraph Road, Suite 400

Southfield, Michigan 48033

Telephone: (248) 234-7042

Facsimile: (248) 352-6989

Email: kshiba@supind.com

Attention: Kerry A. Shiba

With a copy to (which copy alone shall not constitute notice):

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601-9703

Telephone: (312) 558-5723

Facsimile: (312) 558-5700

Email: btoth@winston.com

Attention: Bruce A. Toth, Esq.

If, to the Investor, to:

TPG Growth III Sidewall, L.P.

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Facsimile:      (817) 871-4001

Email:            officeofgeneralcounsel@tpg.com

     mrobilotti@tpg.com

Attention:      Office of General Counsel

     c/o Mark Robilotti

 

25



--------------------------------------------------------------------------------

Section 11.    No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

Section 12.    No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the parties hereto and their respective successors
and assigns.

Section 13.    Further Assurances. Each of the parties hereby agrees that it
will hereafter execute and deliver any further document, agreement, instruments
of assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

Section 14.    Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.

Section 15.    Governing Law. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

Section 16.    Mutual Waiver of Jury Trial. The parties hereto hereby
irrevocably waive any and all rights to trial by jury in any legal proceeding
arising out of or related to this Agreement. Any action or proceeding whatsoever
between the parties hereto relating to this Agreement shall be tried in a court
of competent jurisdiction by a judge sitting without a jury.

Section 17.    Complete Agreement; Inconsistent Agreements. This Agreement
represents the complete agreement between the parties hereto as to all matters
covered hereby, and supersedes any prior agreements or understandings between
the parties.

Section 18.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

26



--------------------------------------------------------------------------------

Section 19.    Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the Investor unless such modification is
approved in writing by the Company and the Investor. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

Section 20.    Termination. Notwithstanding anything to the contrary contained
herein, if the Investor Amount ceases to be equal to or greater than 10%, then
this Agreement shall expire and terminate automatically; provided, however, that
Sections 1(a)(vii), 1(a)(viii), 3 (for so long as any Registrable Securities
remain), 5(c), 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18 and 19 shall survive the
termination of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company: SUPERIOR INDUSTRIES INTERNATIONAL, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Investor: [                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

TENDER DOCUMENTS



--------------------------------------------------------------------------------

EXHIBIT D

PROPOSED SUBORDINATED NOTES TERMS



--------------------------------------------------------------------------------

Exhibit A

FORM OF

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES

OF

SERIES A PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock, par value $0.01 per share (“Preferred Stock”), of
Superior Industries International, Inc., a Delaware corporation (the
“Corporation”), indicated below into shares of common stock, par value $0.01 per
share (“Common Stock”), of the Corporation according to the conditions hereof,
as of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation. No fee will be
charged to the Holders for any conversion, except as described in the
Corporation’s Certificate of Designations, Preferences and Rights classifying
the Preferred Stock (the “Certificate of Designations”).

Conversion calculations:

 

Date to Effect Conversion:   

 

Number of shares of Series A Preferred Stock owned prior to Conversion:   

 

Number of shares of Series A Preferred Stock to be Converted:   

 

Applicable Conversion Rate:   

 

Number of shares of Series A Preferred Stock subsequent to Conversion:   

 

Address for Delivery:      

 

  

 

OR    DWAC Instruction:    Broker No.:   

 

Account No.   

 

Capitalized terms used but not defined herein have the respective meaning
assigned thereto in the Certificate of Designations.

 

[HOLDER] By:  

 

  Name:   Title: